Exhibit 10.8

 

U.S. $100,000,000

 

364-DAY LETTER OF CREDIT AGREEMENT

 

Dated as of May 6, 2005

 

 

among

 

THE GAP, INC.

 

as Company,

 

THE SUBSIDIARIES OF THE COMPANY NAMED HEREIN,

 

as LC Subsidiaries,

 

and

 

CITIBANK, N.A.,

 

as LC Issuer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01

   Certain Defined Terms    1

SECTION 1.02

   Computation of Time Periods    12

SECTION 1.03

   Accounting Terms    13 ARTICLE II AMOUNTS AND TERMS OF LETTERS OF CREDIT

SECTION 2.01

   Letters of Credit    13

SECTION 2.02

   Limitation on Obligation to Issue Letters of Credit Denominated in
Alternative Currencies    13

SECTION 2.03

   Issuing the Letters of Credit    13

SECTION 2.04

   Reimbursement Obligations    14

SECTION 2.05

   Letter of Credit Facility Fees    14

SECTION 2.06

   Indemnification; Nature of the LC Issuer’s Duties    14

SECTION 2.07

   Increased Costs    15

SECTION 2.08

   Uniform Customs and Practice    17

SECTION 2.09

   Reductions in Facility Amount    17

SECTION 2.10

   Existing Letters of Credit    17

SECTION 2.11

   Currency Provisions.    17

SECTION 2.12

   Company Guaranty.    18

SECTION 2.13

   Dollar Payment Obligation    20

SECTION 2.14

   Applications; Survival of Provisions    20

SECTION 2.15

   Letters of Credit Outstanding on Termination Date    21

 

i



--------------------------------------------------------------------------------

SECTION 2.16

   Extension of Termination Date    21

SECTION 2.17

   LC Subsidiaries    22 ARTICLE III PAYMENTS, TAXES, ETC.

SECTION 3.01

   Payments and Computations    22

SECTION 3.02

   Taxes    23 ARTICLE IV CONDITIONS OF ISSUANCE

SECTION 4.01

   Conditions Precedent to Effectiveness of this Agreement    26

SECTION 4.02

   Conditions Precedent to Each Issuance    27 ARTICLE V REPRESENTATIONS AND
WARRANTIES

SECTION 5.01

   Representations and Warranties of the Company    28 ARTICLE VI COVENANTS OF
THE COMPANY

SECTION 6.01

   Affirmative Covenants    30

SECTION 6.02

   Negative Covenants    32

SECTION 6.03

   Financial Covenants    34

SECTION 6.04

   Reporting Requirements    35 ARTICLE VII EVENTS OF DEFAULT

SECTION 7.01

   Events of Default    36 ARTICLE VIII MISCELLANEOUS

SECTION 8.01

   Amendments, Etc.    39

 

ii



--------------------------------------------------------------------------------

SECTION 8.02

   Notices, Etc    39

SECTION 8.03

   No Waiver; Remedies    40

SECTION 8.04

   Costs and Expenses.    40

SECTION 8.05

   Right of Set-off    41

SECTION 8.06

   Binding Effect    41

SECTION 8.07

   Assignments and Participations    41

SECTION 8.08

   Severability of Provisions    43

SECTION 8.09

   Independence of Provisions    43

SECTION 8.10

   Confidentiality    43

SECTION 8.11

   Headings    44

SECTION 8.12

   Entire Agreement    44

SECTION 8.13

   Execution in Counterparts    44

SECTION 8.14

   Judgment Currency    44

SECTION 8.15

   Consent to Jurisdiction    44

SECTION 8.16

   GOVERNING LAW    45

SECTION 8.17

   WAIVER OF JURY TRIAL    45

 

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules

         

Schedule I

   -   

Change of Control

Schedule II

   -   

Outstanding Balance of Existing Letters of Credit

Schedule III

   -   

LC Subsidiaries

Schedule IV

   -   

Plans

Schedule V

   -   

ERISA Matters

Schedule VI

   -   

Environmental Matters

Schedule VII

   -   

Existing Debt

Schedule VIII

   -   

Existing Liens

Exhibits

         

Exhibit A-1

   -   

Form of Opinion of Counsel to the Account Parties

Exhibit A-2

   -   

Form of Corporate Opinion of Special New York Counsel to the Account Parties

Exhibit B

   -   

Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

364-DAY LETTER OF CREDIT AGREEMENT, dated as of May 6, 2005 (this “Agreement”),
among The Gap, Inc., a Delaware corporation (the “Company”), the LC Subsidiaries
(as hereinafter defined) and Citibank, N.A. (the “LC Issuer”).

 

PRELIMINARY STATEMENTS:

 

(1) The Company, certain of its subsidiaries, and the LC Issuer entered into a
Letter of Credit Agreement dated as of June 25, 2003 (the “Existing Letter of
Credit Agreement”).

 

(2) The Company and the LC Subsidiaries are to enter into a 3-year letter of
credit agreement on or about the date hereof with the LC Issuer, on
substantially similar terms to the terms hereof (the “3-Year Agreement”).

 

(3) The Company, the LC Subsidiaries and the LC Issuer desire to enter into this
Agreement to provide a trade letter of credit facility to the Company and the LC
Subsidiaries as set forth below and, together with the 3-Year Agreement, to
replace the Existing Letter of Credit Agreement.

 

NOW THEREFORE, the Company, the LC Subsidiaries and the LC Issuer agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account Parties” means, collectively, the Company and each of the LC
Subsidiaries.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.

 

“Alternative Currency” means any lawful currency other than Dollars which is
freely transferable and convertible into Dollars and which the LC Issuer can
obtain in the ordinary course of its business.

 

“Applicable Issuing Office” means the office of the LC Issuer specified as its
“Issuing Office” on the signature page hereto, or such other office of the LC
Issuer as the LC Issuer may from time to time specify to the Company.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

 

(a) the rate of interest announced publicly by the LC Issuer in New York, New
York, from time to time, as the LC Issuer’s base rate;

 

1



--------------------------------------------------------------------------------

(b) 1/2% per annum above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if any such date is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by the LC Issuer on the basis of such rates
reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by the LC Issuer
from three New York certificate of deposit dealers of recognized standing
selected by the LC Issuer, in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; and

 

(c) 1/2% per annum above the Federal Funds Rate.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or San Francisco, California, or Hong Kong
to the extent any Letter of Credit is issued in Hong Kong, and a day on which
wire transfers may be effectuated among member banks of the Federal Reserve
System through use of the fedwire funds transfer system and if the applicable
Business Day relates to any Letter of Credit denominated in an Alternative
Currency, a day on which commercial banks are open for business in the country
of issue of such Alternative Currency and on which dealings in such Alternative
Currency are carried on by such commercial banks in such country of issue (if
such Alternative Currency is other than the Euro) or if such Alternative
Currency is the Euro, a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is in operation.

 

“Capital Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee, which lease should, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.

 

“Capital Lease Obligations” means the obligations of any Person to pay rent or
other amounts under a Capital Lease, the amount of which is required to be
capitalized on the balance sheet of such Person in accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.

 

“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended),
directly or indirectly,

 

2



--------------------------------------------------------------------------------

of securities of the Company (or other securities convertible into such
securities) representing 50% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors; or (ii)
during any period of up to 24 consecutive months, commencing before or after the
date of this Agreement, individuals who at the beginning of such 24-month period
were directors of the Company ceasing for any reason to constitute a majority of
the Board of Directors of the Company unless the Persons replacing such
individuals were nominated by the Board of Directors of the Company; or (iii)
any Person or two or more Persons acting in concert acquiring by contract or
otherwise, or entering into a contract or arrangement which upon consummation
will result in its or their acquisition of, control over securities of the
Company (or other securities convertible into such securities) representing 50%
or more of the combined voting power of all securities of the Company entitled
to vote in the election of directors; provided, that, the Person or group of
Persons referred to in clauses (i) and (iii) of this definition of Change of
Control shall not include any Person listed on Schedule I hereto or any group of
Persons in which one or more of the Persons listed on Schedule I are members.

 

“Confidential Information” means certain non-public, confidential or proprietary
information and material disclosed, from time to time, either orally, in
writing, electronically or in some other form by the Company in connection with
the LC Facility Documents. Confidential Information shall include, but not be
limited to non-public, confidential or proprietary information, trade secrets,
know-how, inventions, techniques, processes, algorithms, software programs,
documentation, screens, icons, schematics, software programs, source documents
and other MIS related information; contracts, customer lists, financial
information, financial forecasts, sales and marketing plans and information and
business plans, products and product designs; textile projections and results;
ideas, designs and artwork for all types of marketing, advertising, public
relations and commerce (including ideas, designs and artwork related to the
World Wide Web and any Web Site of the Company or any Subsidiary); textile
designs; advertising, strategies, plans and results; sourcing information;
vendor lists, potential product labeling and marking ideas; all materials
including, without limitation, documents, drawings, samples, sketches, designs,
and any other information concerning, color palette and color standards
furnished to the LC Issuer by the Company or any Subsidiary; customer base(s);
and other non-public information relating to the Company’s or any Subsidiary’s
business.

 

“Consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation, consistent with
those applied in the preparation of the Consolidated financial statements of the
Company referred to in Section 5.01(e) hereof.

 

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company

 

3



--------------------------------------------------------------------------------

operating or members agreement, joint venture agreement or one or more similar
agreements, instruments or documents constituting the organization or formation
of such Person.

 

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price (excluding any
deferred purchase price that constitutes an account payable incurred in the
ordinary course of business) of property or services, (ii) all obligations of
such Person in connection with any agreement to purchase, redeem, exchange,
convert or otherwise acquire for value any capital stock of such Person or to
purchase, redeem or acquire for value any warrants, rights or options to acquire
such capital stock, now or hereafter outstanding, (iii) all obligations of such
Person evidenced by bonds, notes, debentures, convertible debentures or other
similar instruments, (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement (other than under any such
agreement which constitutes or creates an account payable incurred in the
ordinary course of business) with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default, acceleration, or termination are limited to
repossession or sale of such property), (v) all Capital Lease Obligations, (vi)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (v) above, (vii) all Debt referred
to in clause (i), (ii), (iii), (iv), (v), or (vi) above secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any lien, security interest or other charge or encumbrance upon or
in property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt and (viii) all mandatorily redeemable preferred stock of
such Person, valued at the applicable redemption price, plus accrued and unpaid
dividends payable in respect of such redeemable preferred stock.

 

“Default” means an event which would constitute an Event of Default but for the
requirement that notice be given or time elapse, or both.

 

“Dollars,” “dollars” and the sign “$” each means lawful money of the United
States.

 

“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Company that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

 

“EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense and (d) amortization expense, all determined
on a Consolidated basis for the Company and its Subsidiaries in accordance with
GAAP.

 

“Effective Date” has the meaning specified in Section 4.01 hereof.

 

4



--------------------------------------------------------------------------------

“Effective Date Rating” means, with respect to the non-credit-enhanced long-term
senior unsecured debt issued by the Company, BBB- by S&P and Baa3 by Moody’s.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having a combined capital and surplus
of at least $100,000,000; (ii) a commercial bank organized under the laws of any
other country which is a member of the OECD, or a political subdivision of any
such country, and having a combined capital and surplus of at least
$100,000,000; provided, that, such bank is acting through a branch or agency
located in the United States; (iii) a Person that is primarily engaged in the
business of commercial banking and that is (a) a Subsidiary of the LC Issuer,
(b) a Subsidiary of a Person of which the LC Issuer is a Subsidiary, or (c) a
Person of which the LC Issuer is a Subsidiary; (iv) an Affiliate of the LC
Issuer; (v) except with respect to an assignment of the obligation to Issue
Letters of Credit, any other entity which is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) which
extends credit or buys loans as one of its businesses, including but not limited
to, insurance companies, mutual funds and lease financing companies; and (vi)
any other Person acceptable to the LC Issuer and, provided no Event of Default
is continuing, the Company. No Account Party or any Affiliate thereof shall be
an Eligible Assignee.

 

“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Substances, (b) pollution or the protection of the
environment, health, safety or natural resources or (c) occupational safety and
health, industrial hygiene, land use or the protection of human, plant or animal
health or welfare, including, without limitation, CERCLA, in each case as
amended from time to time, and including the regulations promulgated and the
rulings issued from time to time thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group of which the Company or any Subsidiary
of the Company is a member or which is under common control with the Company or
any Subsidiary of the Company within the meaning of Section 414 of the Internal
Revenue Code of 1986, as amended from time to time, and the regulations
promulgated and rulings issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Event” means a reportable event with respect to a Plan within the meaning
of §4043 of ERISA.

 

“Euro” means the single currency of participating member states of the European
Union.

 

“Events of Default” has the meaning specified in Section 7.01 hereof.

 

5



--------------------------------------------------------------------------------

“Existing Letter of Credit Agreement” has the meaning specified in Preliminary
Statement (1).

 

“Existing Letters of Credit” has the meaning specified in Section 2.10 hereof.

 

“Facility Amount” means $100,000,000 as such amount may be reduced or increased
from time to time in accordance with this Agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the LC Issuer from three Federal funds brokers of
recognized standing selected by it.

 

“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with GAAP applied consistently with that
applied in the preparation of the Company’s financial statements referred to in
Section 5.01(e) hereof.

 

“Fiscal Year” means a fiscal year of the Company and its Subsidiaries.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the amount
equal to the sum of (i) Consolidated EBITDA and (ii) Lease Expense in each case
for the Company and its Subsidiaries for such period, to (b) the sum of (i)
Consolidated Interest Expense and (ii) Lease Expense, in each case for the
Company and its Subsidiaries for such period.

 

“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company that is not a Domestic Subsidiary.

 

“Funded Debt” means, as of any date of determination, all indebtedness
(including Capital Lease Obligations but excluding all accounts payable incurred
in the ordinary course of business) of the Company and its Subsidiaries on a
Consolidated basis that would (or would be required to) appear as liabilities
for long-term Debt, short-term Debt, current maturities of Debt, and other
similar interest-bearing obligations on a Consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, applied on a basis consistent (except for
changes concurred in by the Company’s independent public accountants) with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Section 6.04.

 

6



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Hazardous Substance” means (i) any hazardous substance or toxic substance as
such terms are presently defined or used in § 101(14) of CERCLA (42 U.S.C. §
9601(14)), in 33 U.S.C. § 1251 et. seq. (Clean Water Act), or 15 U.S.C. § 2601
et. seq. (Toxic Substances Control Act) and (ii) as of any date of
determination, any additional substances or materials which are hereafter
incorporated in or added to the definition of “hazardous substance” or “toxic
substance” for purposes of CERCLA or any other applicable law.

 

“Hedge Agreements” means (a) any and all interest rate swaps, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swaps, cross-currency rate swaps, currency
options, spot contracts or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., the International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such agreement.

 

“Information Memorandum” means the information memorandum dated August 2004
prepared in connection with the Revolving Credit Agreement.

 

“Interest Expense” of any Person for any period means the aggregate amount of
interest or fees paid, accrued or scheduled to be paid or accrued in respect of
any Debt (including the interest portion of rentals under Capital Leases) and
all but the principal component of payments in respect of conditional sales,
equipment trust or other title retention agreements paid, accrued or scheduled
to be paid or accrued by such Person during such period, net of interest income,
determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Issue” means, with respect to any Letter of Credit, either to issue, or to
extend the expiry of, or to renew, or to increase the amount of, such Letter of
Credit, and the term “Issued” or “Issuance” shall have corresponding meanings.

 

“LC Collateral Account” means a deposit account in the name of the Company to be
designated by the LC Issuer from time to time in which cash has been deposited
as collateral security for the reimbursement of drawings under any outstanding
Letters of Credit in accordance with Sections 2.15 and 7.01.

 

“LC Facility Documents” means, collectively, this Agreement, and each
application or agreement and other documents delivered in connection with
Letters of Credit pursuant to Section 2.03 hereof, in each case as amended,
supplemented or otherwise modified hereafter from time to time in accordance
with the terms thereof and Section 8.01 hereof.

 

“LC Issuer” means Citibank, N.A. or any Affiliate thereof as agreed to from time
to time by the Company and the LC Issuer, that may from time to time Issue
Letters of Credit for the account of the Company or for the account of any LC
Subsidiary.

 

“LC Subsidiary” means, as of the date hereof, the Subsidiaries of the Company
listed on Schedule III hereto and, after the date hereof, any other Subsidiary
of the Company that may from time to time become a party hereto and in
connection therewith such other Subsidiary shall execute such documents as are
reasonably requested by the LC Issuer to evidence its agreement to be bound
hereunder as an LC Subsidiary, and for whose account the LC Issuer may from time
to time Issue Letters of Credit.

 

“Lease Expense” means, with respect to any Person, for any period for such
Person and its subsidiaries on a Consolidated basis, lease and rental expense
accrued during such period under all leases and rental agreements, other than
Capital Leases and leases of personal property, determined in conformity with
GAAP.

 

“Letter of Credit” means a Trade Letter of Credit which is in form and substance
satisfactory to the LC Issuer, as amended, supplemented or otherwise modified
from time to time.

 

“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Company and the LC Subsidiaries to the LC Issuer in
respect of the Letters of Credit Issued for the Company’s account and for the
account of the LC Subsidiaries, whether such liability is contingent or fixed,
and shall, in each case, consist of the sum of (i) the aggregate maximum amount
(the determination of such maximum amount to assume compliance with all
conditions for drawing) then available to be drawn under such Letters of Credit
(including, without limitation, amounts available under such Letters of Credit
for which a draft has been presented but not yet honored) and (ii) the aggregate
amount which has then been paid by, and not been reimbursed to, the LC Issuer
under such Letters of Credit. For the purposes of determining the Letter of
Credit Liability, the face amount of Letters of Credit outstanding in an
Alternative Currency shall be expressed as the equivalent of such Alternative
Currency in Dollars as determined in Section 2.11(a) hereof.

 

8



--------------------------------------------------------------------------------

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
amount equal to Consolidated Funded Debt for the most recently completed four
consecutive Fiscal Quarters ending on or prior to such date, to (b) Consolidated
EBITDA for the most recently completed four consecutive Fiscal Quarters ending
on or prior to such date, in each case for the Company and its Subsidiaries as
of such date.

 

“Lien” means any assignment, chattel mortgage, pledge or other security interest
or any mortgage, deed of trust or other lien, or other charge or encumbrance,
upon property or rights (including after acquired property or rights), or any
preferential arrangement with respect to property or rights (including after
acquired property or rights) which has the practical effect of constituting a
security interest or lien.

 

“Loan Party” has the meaning assigned to such term in the Revolving Credit
Agreement.

 

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations, or prospects of the
Company and its Subsidiaries, taken as a whole; provided, that a downgrade of
the Company’s public debt ratings or a Negative Pronouncement shall not by
itself be deemed to be a material adverse change; provided, further, the
occurrence or subsistence of any such material adverse change which has been
disclosed (a) by the Company in any filing made with the Securities and Exchange
Commission prior to the date of this Agreement, (b) by the Company in a public
announcement prior to the date of this Agreement, or (c) in the Information
Memorandum, shall not constitute a Material Adverse Change.

 

“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole.

 

“Material LC Subsidiary” means, at any date of determination, an LC Subsidiary
that, either individually or together with its Subsidiaries, taken as a whole,
has assets exceeding one percent (1%) of the consolidated total assets of the
Company and its Subsidiaries as at the end of the immediately preceding fiscal
year.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any Subsidiary of the Company or any
ERISA Affiliate is making or accruing an obligation to make contributions or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

9



--------------------------------------------------------------------------------

“Negative Pronouncement” means a public announcement by either S&P or Moody’s in
respect to a possible downgrade of, or negative outlook with respect to, the
public debt rating of the Company.

 

“Net Income” of any Person means, for any period, net income before (i)
extraordinary items, (ii) the results of discontinued operations and (iii) the
effect of any cumulative change in accounting principles, determined in
accordance with GAAP.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 7.01(e)
hereof. Without limiting the generality of the foregoing, the Obligations of the
Account Parties under the LC Facility Documents include (a) the obligation to
pay any reimbursement amount, interest, commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnity payments and other amounts payable
by any Account Party under any LC Facility Document and (b) the obligation of
any Account Party to reimburse any amount in respect of any of the foregoing
items that the LC Issuer, in its sole discretion, may elect to pay or advance on
behalf of such Account Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Other LC Facilities” means the letter of credit facilities entered into on or
about the date hereof among the Company, the L/C Subsidiaries and each of Bank
of America, N.A., HSBC Bank, National Association and JPMorgan Chase Bank, each
on terms substantially similar to the terms hereof and of the 3-Year Agreement,
respectively, as each such agreement may be replaced, amended, supplemented or
otherwise modified from time to time.

 

“Other Taxes” has the meaning specified in Section 3.02(b) hereof.

 

“Payment Office” means the office of the LC Issuer as shall be from time to time
selected by the LC Issuer and notified by the LC Issuer to the Company and the
LC Subsidiaries.

 

“Permitted Liens” means:

 

(i) Liens for taxes, assessments or governmental charges or levies to the extent
not past due or to the extent contested, in good faith, by appropriate
proceedings and for which adequate reserves have been established;

 

(ii) Liens imposed by law, such as materialman’s, mechanic’s, carrier’s,
worker’s, landlord’s and repairman’s Liens and other similar Liens arising in
the ordinary course of business which relate to obligations which are not
overdue for a period of more than 30 days or which are being contested in good
faith, by appropriate proceedings and for which reserves required by GAAP have
been established;

 

10



--------------------------------------------------------------------------------

(iii) pledges or deposits in the ordinary course of business to secure
obligations (including to secure letters of credit posted in connection
therewith) under worker’s compensation or unemployment laws or similar
legislation or to secure the performance of leases or contracts (including
insurance contracts issued by insurance companies which are Subsidiaries of the
Company) entered into in the ordinary course of business or of public or
statutory obligations, bids, or appeal bonds;

 

(iv) zoning restrictions, easements, licenses, landlord’s Liens or restrictions
on the use of property which do not materially impair the use of such property
in the operation of the business of the Company or any of its Subsidiaries;

 

(v) Liens upon assets subject to a Capital Lease and securing payment of the
obligations arising under such Capital Lease;

 

(vi) Liens of the Company and its Subsidiaries not described in the foregoing
clauses (i) through (v) existing on the Effective Date and listed on Schedule
VIII and any extensions, renewals or replacements of such Liens for the same or
lesser amount, provided, that, no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced;

 

(vii) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(f); and

 

(viii) Liens arising out of or pursuant to this Agreement and the Other LC
Facilities.

 

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained by the Company, any Subsidiary of the Company or any ERISA Affiliate
for its employees and subject to Title IV of ERISA.

 

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

 

“Responsible Officer” means, with respect to any certificate, report or notice
to be delivered or given hereunder, unless the context otherwise requires, the
president, chief executive officer, chief financial officer or treasurer of the
Company or other executive officer of the Company who in the normal performance
of his or her operational duties would have knowledge of the subject matter
relating to such certificate, report or notice.

 

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of August 30, 2004 between the Company, certain of its Subsidiaries and the
banks and financial institutions listed therein, as such agreement may be
replaced, amended, supplemented or otherwise modified from time to time.

 

11



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust or other Person of which more than 50% of the outstanding capital stock
(or similar property right in the case of partnerships and trusts and other
Persons) having ordinary voting power to elect a majority of the board of
directors of such corporation (or similar governing body or Person with respect
to partnerships and trusts and other Persons) (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

 

“Subsidiary LC Obligations” has the meaning specified in Section 2.12(b) hereof.

 

“Tangible Net Worth” means the consolidated shareholder’s equity of the Company
and its Subsidiaries, determined in accordance with GAAP less goodwill and other
intangibles (other than patents, trademarks, licenses, copyrights and other
intellectual property and prepaid assets).

 

“Taxes” has the meaning specified in Section 3.02(a) hereof.

 

“Termination Date” means May     , 2006.

 

“3-Year Agreement” has the meaning set forth in the Preliminary Statements
hereto.

 

“Total Assets” means, as of any date of determination, the consolidated assets
of the Company and its Subsidiaries at the end of the Fiscal Quarter immediately
preceding such date, determined in accordance with GAAP.

 

“Trade Letter of Credit” means a direct-pay trade or documentary letter of
credit issued for the benefit of a vendor in connection with the purchase of
goods by the Company or any of its Subsidiaries in the ordinary course of
business.

 

“UCP” has the meaning specified in Section 2.08 hereof.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

12



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP applied in a consistent manner
with that applied in the preparation of the financial statements referred to in
Section 5.01(e) hereof.

 

ARTICLE II

 

AMOUNTS AND TERMS OF LETTERS OF CREDIT

 

SECTION 2.01 Letters of Credit. The LC Issuer agrees, on the terms and
conditions hereinafter set forth, to Issue for the account of the Company or any
LC Subsidiary, one or more Letters of Credit from time to time during the period
from the date of this Agreement until the day that is five Business Days prior
to the Termination Date in an aggregate undrawn amount not to exceed at any time
the Facility Amount in effect at such time (inclusive of the Dollar equivalent
of Letters of Credit Issued in Euro, or in any other Alternative Currency if the
LC Issuer agrees to issue Letters of Credit in such other Alternative Currency),
each such Letter of Credit upon its Issuance to expire on or before the date
which occurs one year from the date of its initial Issuance; provided, however,
that the LC Issuer shall not be obligated to, and shall not, Issue any Letter of
Credit if:

 

(a) after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability shall exceed the
Facility Amount then in effect;

 

(b) the LC Issuer shall have notified the Company that no further Letters of
Credit are to be Issued by the LC Issuer due to failure to meet any of the
applicable conditions set forth in Article IV, and such notice has not been
withdrawn; or

 

(c) such Letter of Credit is requested to be Issued for the account of any LC
Subsidiary that is not a Material Subsidiary but is the subject of any of the
circumstances described in Section 7.01(e) hereof.

 

Within the limits of the obligations of the LC Issuer set forth above and in
Section 2.02 hereof, the Company and each LC Subsidiary may request the LC
Issuer to Issue one or more Letters of Credit, reimburse the LC Issuer for
payments made thereunder pursuant to Section 2.04(a) hereof and request the LC
Issuer to Issue one or more additional Letters of Credit under this Section
2.01.

 

SECTION 2.02 Limitation on Obligation to Issue Letters of Credit Denominated in
Alternative Currencies. The LC Issuer agrees to Issue from time to time Letters
of Credit denominated in Euro and in its sole discretion upon request agrees to
Issue from time to time Letters of Credit denominated in other Alternative
Currencies, provided, that the LC Issuer shall not be obligated to Issue any
Letter of Credit denominated in Euro if, after giving effect to the Issuance of
any such Letter of Credit denominated in Euro, the then outstanding aggregate
amount of all Letter of Credit Liability with respect to all Letters of Credit
denominated in Euro equals or exceeds (on a Dollar equivalent basis)
$50,000,000.

 

SECTION 2.03 Issuing the Letters of Credit. Each Letter of Credit shall be
Issued on a Business Day on reasonable prior notice by hand delivery, telecopier
or transmitted

 

13



--------------------------------------------------------------------------------

by electronic communication (if arrangements for doing so have been approved by
the LC Issuer) from the Company or any LC Subsidiary, as the case may be, to the
LC Issuer as provided in the application and agreement governing such Letter of
Credit specifying the date, amount, currency, expiry and beneficiary thereof,
accompanied by such documents as the LC Issuer may specify to the Company or LC
Subsidiary, as the case may be, in form and substance satisfactory to the LC
Issuer. On the date specified by the Company or LC Subsidiary, as the case may
be, in such notice and upon fulfillment of the applicable conditions set forth
in Section 2.01 hereof, the LC Issuer will Issue such Letter of Credit.

 

SECTION 2.04 Reimbursement Obligations. The Company or the appropriate LC
Subsidiary, as the case may be, shall:

 

(a) pay to the LC Issuer an amount equal to, and in reimbursement for, each
amount which the LC Issuer pays under any Letter of Credit not later than the
date which occurs one Business Day after notice from the LC Issuer to the
Company of the payment of such amount by the LC Issuer under such Letter of
Credit; and

 

(b) pay to the LC Issuer interest on each amount which the LC Issuer pays under
any Letter of Credit from the date on which the LC Issuer pays such amount until
such amount is reimbursed in full to the LC Issuer pursuant to subclause (i)
above, payable on demand, at a fluctuating rate per annum equal to 2% per annum
above the Base Rate in effect from time to time.

 

SECTION 2.05 Letter of Credit Facility Fees. The Company hereby agrees to pay to
the LC Issuer a letter of credit facility fee, accruing from the date hereof
until the Termination Date, at a rate per annum equal to 0.100% per annum (i) on
the Facility Amount in effect from time to time from and after such date
(regardless of the actual or deemed usage thereof), payable quarterly in arrears
on the last day of each January, April, July and October and on the Termination
Date and (ii) on the aggregate amount of Letter of Credit Liability under all
Letters of Credit that are outstanding beyond the Termination Date payable in
arrears on the last day of each January, April, July and October after the
Termination Date and on the first day after the Termination Date on which no
Letters of Credit are outstanding.

 

SECTION 2.06 Indemnification; Nature of the LC Issuer’s Duties. (a) The Company
agrees to indemnify and save harmless the LC Issuer from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) which the LC Issuer may incur or be
subject to as a consequence, direct or indirect, of (i) the Issuance of any
Letter of Credit or (ii) any action or proceeding relating to a court order,
injunction, or other process or decree restraining or seeking to restrain the LC
Issuer from paying any amount under any Letter of Credit; provided, that, the LC
Issuer shall not be indemnified for any of the foregoing caused by its gross
negligence or willful misconduct.

 

(b) The obligations of the Company and each LC Subsidiary hereunder with respect
to Letters of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms hereof under all circumstances, including,
without limitation, any of the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;

 

14



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right which the
Company or any LC Subsidiary may have at any time against the beneficiary, or
any transferee, of any Letter of Credit, the LC Issuer, or any other Person;

 

(iii) any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(iv) any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;

 

(v) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof;

 

(vi) any exchange, release or non-perfection of any collateral, or any release
or non-perfection of any collateral, or any release or amendment or waiver of or
consent to departure from any guarantee, for all or any of the obligations of
the Company or an LC Subsidiary in respect of the Letters of Credit;

 

(vii) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the obligations of the Company or any LC Subsidiary in
respect of the Letters of Credit or any other amendment or waiver of or any
consent to departure from all or any of this Agreement;

 

(viii) any failure of the beneficiary of a Letter of Credit to strictly comply
with the conditions required in order to draw upon any Letter of Credit;

 

(ix) any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

 

(x) any other circumstance or happening whatsoever, whether or not similar to
the foregoing;

 

provided, that, notwithstanding the foregoing, the LC Issuer shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.

 

SECTION 2.07 Increased Costs. (a) Change in Law. If, at any time after the date
of this Agreement, any change in any law or regulation or in the interpretation
thereof by any court or administrative or governmental authority charged with
the administration thereof shall either (i) impose, modify or deem applicable
any reserve, special deposit or similar requirement against letters of credit or
guarantees issued by, or assets held by or deposits in or for the account of,
the LC Issuer or (ii) impose on the LC Issuer any other condition regarding this
Agreement or the Letters of Credit or any collateral thereon, and the result of
any event

 

15



--------------------------------------------------------------------------------

referred to in clause (i) or (ii) above shall be to increase the cost (other
than an increase in taxes, which increase is dealt with exclusively in Article
III) to the LC Issuer of issuing, maintaining or funding the Letters of Credit,
then, upon demand by the LC Issuer, the Company shall pay to the LC Issuer, from
time to time as specified by the LC Issuer, additional amounts sufficient to
compensate the LC Issuer for such increased cost; provided, that, the Company
shall have no obligation to reimburse the LC Issuer for increased costs incurred
more than 60 days prior to the date of such demand. A certificate as to the
amount of such increased cost setting forth the basis for the calculation of
such increased costs, submitted by the LC Issuer to the Company, shall be
conclusive and binding for all purposes, absent manifest error.

 

(b) Capital. If, at any time after the date of this Agreement, the LC Issuer
determines that compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by the LC Issuer or any corporation controlling the
LC Issuer and that the amount of such capital is increased by or based upon the
existence of the LC Issuer’s commitment hereunder and other commitments of this
type or the issuance of the Letters of Credit (or similar contingent
obligations), then, upon written demand by the LC Issuer, the Company shall pay
to the LC Issuer, from time to time as specified by the LC Issuer, additional
amounts sufficient to compensate the LC Issuer or such corporation in the light
of such circumstances, to the extent that the LC Issuer reasonably determines
such increase in capital to be allocable to the existence of the LC Issuer’s
commitment hereunder; provided, that, the Company shall have no obligation to
pay such compensatory amounts that relate to an actual increase in the capital
of the LC Issuer undertaken by the LC Issuer more than 60 days prior to the date
of such demand. A certificate as to such amounts setting forth the basis for the
calculation of such amount submitted to the Company by the LC Issuer shall be
conclusive and binding for all purposes, absent manifest error.

 

(c) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 2.07 shall survive the payment in full (after the Termination Date) of
all Obligations.

 

(d) Without affecting its rights under Sections 2.07(a) or 2.07(b) hereof or any
other provision of this Agreement, the LC Issuer agrees that if there is any
increase in any cost to or reduction in any amount receivable by the LC Issuer
with respect to which the Company would be obligated to compensate the LC Issuer
pursuant to Sections 2.07(a) or 2.07(b) hereof, the LC Issuer shall use
reasonable efforts to select an alternative Applicable Issuing Office, which
would not result in any such increase in any cost to or reduction in any amount
receivable by the LC Issuer; provided, however, that the LC Issuer shall not be
obligated to select an alternative Applicable Issuing Office if the LC Issuer
determines that (i) as a result of such selection the LC Issuer would be in
violation of any applicable law, regulation, treaty, or guideline, or would
incur additional costs or expenses or (ii) such selection would be inadvisable
for regulatory reasons or inconsistent with the interests of the LC Issuer.

 

16



--------------------------------------------------------------------------------

SECTION 2.08 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce (“UCP”) shall in all respects be deemed a part of this Article II as if
incorporated herein and shall apply to the Letters of Credit.

 

SECTION 2.09 Reductions in Facility Amount. The Company shall have the right,
upon at least three Business Days’ notice to the LC Issuer, to reduce in whole
or in part the Facility Amount, provided, that, each partial reduction shall be
in the aggregate amount of $10,000,000 or an integral multiple of $5,000,000 in
excess thereof and no such reduction shall reduce the Facility Amount below the
then outstanding aggregate amount of all Letter of Credit Liability.

 

SECTION 2.10 Existing Letters of Credit. There currently are outstanding certain
Trade Letters of Credit issued by the LC Issuer under the Existing Letter of
Credit Agreement the outstanding balance of each of which is set forth on
Schedule II hereto (as such Schedule may be modified between the date hereof and
the fifth Business Day after the Effective Date) (collectively, the “Existing
Letters of Credit”). From and after the date hereof and upon fulfillment of the
conditions to initial Issuance specified in Section 4.01 hereof, each such
Existing Letter of Credit shall be deemed and treated for all purposes hereof
(including, without limitation, the calculation of fees payable under Section
2.05 hereof, and calculating the usage of the Facility Amount under Section 2.01
hereof) as a “Letter of Credit” hereunder, any participation interest existing
prior to the date hereof of the LC Issuer in such Existing Letters of Credit
shall, without further action on its part, be deemed extinguished in full and
the LC Issuer, without further act on its part, shall be deemed to have Issued
each such Existing Letter of Credit as provided in Section 2.01 hereof.

 

SECTION 2.11 Currency Provisions.

 

(a) Equivalents. For purposes of the provisions of Article II, (i) the
equivalent in Dollars of any Alternative Currency shall be determined by using
the mean of the bid and offer quoted spot rates at which the LC Issuer’s
principal office in New York, New York offers to exchange Dollars for such
Alternative Currency in New York, New York at 11:00 A.M. (New York City time) on
the Business Day on which such equivalent is to be determined and (ii) the
equivalent in any Alternative Currency of Dollars shall be determined by using
the mean of the bid and offer quoted spot rates at which the LC Issuer’s
principal office in New York, New York offers to exchange such Alternative
Currency for Dollars in New York, New York at 11:00 A.M. (New York City time) on
the Business Day on which such equivalent is to be determined.

 

(b) Commitment. For purposes of determining the unused portion of the Facility
Amount of the LC Issuer specified in Section 2.01 hereof, the equivalent in
Dollars of each Letter of Credit issued by the LC Issuer in an Alternative
Currency as determined on the date of the Issuance of such Letter of Credit
shall be the amount of the Facility Amount of the LC Issuer used in connection
with the Issuance of such Letter of Credit. Further adjustments shall be made
with respect to the unused portion of the Facility Amount of the LC Issuer to
Issue Letters of Credit based upon fluctuations thereafter in the value of the
Alternative Currency of such Letter of Credit as provided in subsection (c)
below.

 

17



--------------------------------------------------------------------------------

(c) Mark to Market. If, on any day, the equivalent in Dollars of the aggregate
face amount of all Letters of Credit then outstanding exceeds the Facility
Amount then in effect, the Company shall, upon demand by the LC Issuer,
immediately deposit with the LC Issuer, in Dollars, (i) the Dollar amount of
such excess plus (ii) a Dollar amount equal to the lesser of (A) $1,000,000 and
(B) 5% of the Dollar equivalent of all then existing Letter of Credit Liability
relating to Letters of Credit denominated in Alternative Currencies, which
amount shall be held by the LC Issuer as collateral for the Company’s and LC
Subsidiaries’ obligations with respect to outstanding Letters of Credit.

 

SECTION 2.12 Company Guaranty.

 

(a) Generally. The LC Issuer may, from time to time, Issue Letters of Credit for
the account of each LC Subsidiary provided, that, the reimbursement and other
obligations of each such LC Subsidiary are and remain unconditionally guaranteed
by the Company pursuant to this Section 2.12.

 

(b) Guaranty. The Company hereby unconditionally and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the LC Subsidiaries now or hereafter existing
under this Agreement with respect to Letters of Credit issued for the account of
any of the LC Subsidiaries, including any extensions, modifications,
substitutions, amendments and renewals thereof, whether for reimbursement
obligations, interest, fees, expenses or otherwise (such obligations being the
“Subsidiary LC Obligations”), and agrees to pay any and all expenses (including
reasonable counsel fees and expenses in accordance with Section 8.04 hereof)
incurred by the LC Issuer in enforcing any rights hereunder with respect to the
Subsidiary LC Obligations. Without limiting the generality of the foregoing, the
Company’s liability shall extend to all amounts which constitute part of the
Subsidiary LC Obligations and would be owed by any LC Subsidiary to the LC
Issuer hereunder, or under the Letters of Credit issued for the account of an LC
Subsidiary, but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such LC Subsidiary.

 

(c) Guaranty Absolute. The Company guarantees that the Subsidiary LC Obligations
will be paid strictly in accordance with the terms hereof regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the LC Issuer with respect thereto. The
obligations of the Company hereunder are independent of the Subsidiary LC
Obligations and a separate action or actions may be brought and prosecuted
against the Company to enforce the guaranty contained in this Section 2.12,
irrespective of whether any action is brought against any LC Subsidiary or
whether any LC Subsidiary is joined in any such action or actions. The liability
of the Company under the guaranty contained in this Section 2.12 shall be
absolute and unconditional irrespective of:

 

(i) any lack of validity or enforceability of any of the Subsidiary LC
Obligations or any agreement or instrument relating thereto against any LC
Subsidiary or any other Person;

 

18



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary LC Obligations, or any other amendment or
waiver of or any consent to departure herefrom with respect to Letters of Credit
issued for the account of an LC Subsidiary including, without limitation, any
increase in the Subsidiary LC Obligations resulting from the Issuance of Letters
of Credit beyond the aggregate limitation specified in Section 2.01 hereof to
any and all LC Subsidiaries or otherwise;

 

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Subsidiary LC Obligations;

 

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Subsidiary LC Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Subsidiary LC Obligations or any other
assets of an LC Subsidiary;

 

(v) any change, restructuring or termination of the corporate structure or
existence of an LC Subsidiary or any LC Subsidiary’s lack of corporate power or
authority; or

 

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a third party guarantor.

 

The guaranty provided in this Section 2.12 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Subsidiary LC Obligations is rescinded or must otherwise be returned by the LC
Issuer upon the insolvency, bankruptcy or reorganization of an LC Subsidiary or
otherwise, all as though such payment had not been made.

 

(d) Waivers. The Company hereby waives, to the extent permitted by applicable
law:

 

(i) any requirement that the LC Issuer secure or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against any LC Subsidiary or any other Person or any collateral;

 

(ii) any defense arising by reason of any claim or defense based upon an
election of remedies by the LC Issuer (including, without limitation, an
election to nonjudicially foreclose on any real or personal property collateral)
which in any manner impairs, reduces, releases or otherwise adversely affects
its subrogation, reimbursement or contribution rights or other rights to proceed
against any LC Subsidiary or any other Person or any collateral;

 

19



--------------------------------------------------------------------------------

(iii) any defense arising by reason of the failure of any LC Subsidiary to
properly execute any letter of credit application and agreement or otherwise
comply with applicable legal formalities;

 

(iv) any defense or benefits that may be derived from California Civil Code §§
2808, 2809, 2810, 2819, 2845 or 2850, or California Code of Civil Procedure §§
580a, 580d or 726, or comparable provisions of the laws of any other
jurisdiction and all other suretyship defenses it would otherwise have under the
laws of California or any other jurisdiction;

 

(v) any duty on the part of the LC Issuer to disclose to the Company any matter,
fact or thing relating to the business, operation or condition of any LC
Subsidiary and its respective assets now known or hereafter known by the LC
Issuer;

 

(vi) all benefits of any statute of limitations affecting the Company’s
liability under or the enforcement of the guaranty provided in this Section 2.12
or any of the Subsidiary LC Obligations or any collateral;

 

(vii) all setoffs and counterclaims;

 

(viii) promptness, diligence, presentment, demand for performance and protest;

 

(ix) notice of nonperformance, default, acceleration, protest or dishonor;

 

(x) except for any notice otherwise required by applicable laws that may not be
effectively waived by the Company, notice of sale or other disposition of any
collateral; and

 

(xi) notice of acceptance of the guaranty provided in this Section 2.12 and of
the existence, creation or incurring of new or additional Subsidiary LC
Obligations.

 

SECTION 2.13 Dollar Payment Obligation. Notwithstanding any other term or
provision hereof to the contrary, if the Company or any LC Subsidiary fails to
reimburse the LC Issuer for any payment made by the LC Issuer under a Letter of
Credit denominated in an Alternative Currency by the close of business on the
Business Day when due at the Payment Office specified for such reimbursement
payment in such Alternative Currency, then the payment made by the LC Issuer in
such Alternative Currency shall be converted into Dollars (the “Dollar Payment
Amount”) by the LC Issuer as provided for herein, and each of the Company and
each LC Subsidiary for whose account such Letter of Credit was Issued agrees
that it shall be unconditionally obligated to, and shall immediately, reimburse
the LC Issuer the Dollar Payment Amount at the LC Issuer’s then Payment Office
for Dollars.

 

SECTION 2.14 Applications; Survival of Provisions. This Agreement shall control
over any provision of any application and agreement for Letters of Credit to the
contrary,

 

20



--------------------------------------------------------------------------------

but additive or supplemental provisions of any such application and agreement
shall apply to each Letter of Credit Issued pursuant to such application and
agreement. The provisions in this Article shall survive the Termination Date in
respect of all Letters of Credit outstanding thereafter.

 

SECTION 2.15 Letters of Credit Outstanding on Termination Date. On the
Termination Date, the Company or the LC Subsidiaries, as the case may be, in
respect of all Letters of Credit then issued and outstanding shall either:

 

(a) Deposit into the LC Collateral Account held by the LC Issuer cash (in
Dollars) in an amount equal to the undrawn amount of such Letters of Credit on
such date as security for the reimbursement of drawings thereunder which shall
be used to reimburse the LC Issuer promptly upon a drawing under any such Letter
of Credit, with the respective portion thereof to be returned to the Company
when the respective Letter of Credit expires or is returned to the LC Issuer,
and in connection therewith the Company shall execute all documents reasonably
required by the LC Issuer; or

 

(b) Elect that such Letters of Credit be deemed issued pursuant to the terms of
the 3-Year Agreement, the Revolving Credit Agreement or any other agreement
under which letters of credit may be issued and the LC Issuer is an issuing bank
(in each case to the extent permitted by the terms of such agreement), following
which election such Letters of Credit shall be deemed terminated according to
the provisions of this Agreement and issued pursuant to the terms of the 3-Year
Agreement, the Revolving Credit Agreement or such other letter of credit
agreement, as the case may be; provided, that in each case sufficient
availability exists at such time under the terms of the 3-Year Agreement, the
Revolving Credit Agreement or such other letter of credit agreement, as the case
may be, to permit the relevant Letters of Credit to be deemed issued thereunder.

 

SECTION 2.16 Extension of Termination Date. (a) At least 30 days but not more
than 60 days prior to the Termination Date in effect at any time, the Company,
by written notice to the LC Issuer, may request an extension of the Termination
Date in effect at such time for a period of 364 days from its then scheduled
expiration date. The LC Issuer shall notify the Company not later than 15 days
prior to the then scheduled Termination Date of its decision regarding the
Company’s request for an extension of the Termination Date. It is understood and
agreed that the LC Issuer shall not have any obligation whatsoever to agree to
any request made by the Company for any requested extension of the Termination
Date. If the LC Issuer shall fail to notify the Company in writing of its
consent to any such request for extension of the Termination Date at least 15
days prior to the scheduled occurrence thereof, at such time the LC Issuer shall
be deemed to have declined to consent to such request.

 

(b) If the LC Issuer consents in writing to any such request in accordance with
subsection (a) of this Section 2.16, the Termination Date shall, effective as at
the Termination Date otherwise in effect at such time (the “Extension Date”), be
extended for a period of 364 days from such Extension Date; provided, that, on
each Extension Date, no Event of Default, or event that with the giving of
notice or passage of time or both would constitute an Event of Default, shall
have occurred and be continuing, or shall occur as a consequence thereof.

 

21



--------------------------------------------------------------------------------

SECTION 2.17 LC Subsidiaries. Any Subsidiary of the Company not an LC Subsidiary
on the date hereof may become an “LC Subsidiary” hereunder by delivering to the
LC Issuer appropriate authorizations in respect of it entering into this
Agreement, a letter of credit agreement supplement in substantially the form of
Exhibit D hereto (each a “Letter of Credit Agreement Supplement”), wherein such
Subsidiary agrees to be bound by all terms and provisions of this Agreement
relating to Letters of Credit to be issued for the account of such Subsidiary
and delivers a written consent of the Company assenting to the inclusion of such
Subsidiary as an “LC Subsidiary” hereunder, provided, that, no Subsidiary shall
become an “LC Subsidiary” until the LC Issuer shall have notified the Company in
writing that such Letter of Credit Agreement Supplement and consent are in form
and substance satisfactory to the LC Issuer.

 

ARTICLE III

 

PAYMENTS, TAXES, ETC.

 

SECTION 3.01 Payments and Computations. (a) Except as otherwise provided in
Section 3.02 hereof, the Company and each LC Subsidiary, as the case may be,
shall make each payment with respect to the Letters of Credit and the LC Issuer
free and clear of all claims, charges, offsets or deductions whatsoever not
later than (i) if such payment relates to letter of credit facility fees or
amounts (other than reimbursements for payments in an Alternative Currency made
under Letters of Credit) or if such payment relates to a Letter of Credit
denominated in Dollars, 1:00 P.M. (New York City time) on the day when due in
Dollars to the LC Issuer at its address referred to in Section 8.02 hereof in
same day funds and (ii) if such payment relates to reimbursement of a Letter of
Credit denominated in an Alternative Currency, (A) in such Alternative Currency,
at the LC Issuer’s Payment Office therefor so long as such payment is made by
the close of business on the Business Day when due and (B) thereafter in Dollars
(at the then Dollar equivalent of the amount due on such preceding Business
Day), by 1:00 P.M. (New York City time) to the LC Issuer at its address referred
to in Section 8.02 hereof in same day funds as provided in Section 2.13 above.

 

(b) The Company and each LC Subsidiary hereby authorize the LC Issuer, if and to
the extent payment owed to the LC Issuer is not paid when due hereunder to
charge from time to time against any or all of the Company’s or such LC
Subsidiary’s accounts with the LC Issuer any amount so due (it being understood
and agreed that, notwithstanding anything in this Agreement or any of the other
LC Facility Documents to the contrary, accounts, deposits, sums, securities or
other property of any Foreign Subsidiary or of any Subsidiary of a Foreign
Subsidiary (including any Foreign Subsidiary or any Subsidiary of a Foreign
Subsidiary that is an LC Subsidiary) will not serve at any time, directly or
indirectly, to collateralize or otherwise offset the Obligations of the Company
or any Domestic Subsidiary, and, in addition, unless otherwise agreed to by the
Company, the accounts, deposits, sums, securities or other property of a Foreign
Subsidiary or Subsidiary of a Foreign Subsidiary will only serve to
collateralize or offset the Obligations of another Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is an LC Subsidiary if such former
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary is owned by such latter
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary that is an LC
Subsidiary).

 

22



--------------------------------------------------------------------------------

(c) All computations of interest based on the Base Rate and of letter of credit
facility fees shall be made by the LC Issuer on the basis of a year of 365 or
366 days, as the case may be, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or letter of credit facility fees are payable. Each
determination by the LC Issuer of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or letter of credit facility fee, as the case may be.

 

SECTION 3.02 Taxes. (a) Any and all payments by the Company and each LC
Subsidiary hereunder shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on the overall net income of the LC Issuer, and franchise taxes imposed on the
LC Issuer, by the jurisdiction under the laws of which the LC Issuer is
organized or any political subdivision thereof and taxes imposed on the overall
net income of the LC Issuer, and franchise taxes imposed on the LC Issuer, by
the jurisdiction of the LC Issuer’s Applicable Issuing Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If the Company or any LC Subsidiary shall be required by applicable Requirements
of Law to deduct any Taxes from or in respect of any sum payable under any LC
Facility Document to the LC Issuer, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.02) the LC
Issuer receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company or such LC Subsidiary shall make such
deductions, (iii) the Company or respective LC Subsidiary shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Requirements of Law and (iv) as soon as practicable
after the date of any payment of Taxes, the Company or respective LC Subsidiary
shall furnish to the LC Issuer, at its address referred to on the signature page
hereto, the original or a certified copy of a receipt evidencing payment
thereof, to the extent such a receipt is issued therefore, or other evidence of
payment thereof that is reasonably satisfactory to the LC Issuer.

 

(b) In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, performance under or otherwise with respect to,
this Agreement or the Letters of Credit (hereinafter referred to as “Other
Taxes”).

 

(c) The Company or the respective LC Subsidiary will indemnify the LC Issuer for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes of any kind imposed or asserted by any jurisdiction on amounts payable
under this Section 3.02) imposed on or paid by the LC Issuer and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. A reimbursement

 

23



--------------------------------------------------------------------------------

shall be made within 30 days from the date the LC Issuer makes written demand
therefor. The LC Issuer shall give prompt (within 10 Business Days) notice to
the Company of the payment by the LC Issuer of such amounts payable by the
Company under the indemnity set forth in this subsection (c), and of the
assertion by any governmental or taxing authority that such amounts are due and
payable, but the failure to give such notice shall not affect the Company’s or
any LC Subsidiary’s obligations hereunder to reimburse the LC Issuer for such
Taxes or Other Taxes or Taxes imposed or asserted on amounts payable under this
Section 3.02, except that neither the Company nor any LC Subsidiary shall be
liable for penalties or interest accrued or incurred from the commencement of
such 10 Business Day period until 10 Business Days after it receives the notice
contemplated above, after which time it shall be liable for interest and
penalties accrued or incurred prior to such 10 Business Day period and accrued
or incurred beginning 10 Business Days after such receipt. Neither the Company
nor any LC Subsidiary shall be liable for any penalties, interest, expense or
other liability with respect to such Taxes or Other Taxes after it has
reimbursed the amount thereof to the LC Issuer.

 

(d) If the LC Issuer is organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement and from time to time thereafter if requested in writing by the
Company (but only so long as the LC Issuer remains lawfully able to do so), it
shall provide the Company with Internal Revenue Service form W-8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that the LC Issuer is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest payable by the Company or certifying
that the interest is effectively connected with the conduct of a trade or
business in the United States. Similarly, with respect to each LC Subsidiary
organized under the laws of a jurisdiction outside the United States, the LC
Issuer, on or prior to the date of its execution and delivery of this Agreement
and from time to time thereafter if requested in writing by the Company or such
LC Subsidiary (but only so long as the LC Issuer remains lawfully able to do
so), shall provide the Company or such LC Subsidiary with appropriate
documentation certifying applicable exemptions from withholding tax imposed by
any jurisdiction on payments of interest payable by such LC Subsidiary. If the
forms provided by the LC Issuer at the time the LC Issuer first becomes a party
to this Agreement indicate a withholding tax (including, without limitation,
United States interest withholding) tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from “Taxes” unless and until the LC
Issuer provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such forms; provided however, that, if at the
date of any assignment pursuant to Section 8.07 hereof, the LC Issuer assignor
was entitled to payments under subsection (a) of this Section 3.02 in respect of
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includible in Taxes)
withholding tax, if any, applicable with respect to the assignee on such date.

 

(e) For any period with respect to which the LC Issuer has failed to provide the
Company or any LC Subsidiary with the appropriate form described in Section

 

24



--------------------------------------------------------------------------------

3.02(d) hereof (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under the first two sentences of
subsection (d) above), the LC Issuer shall not be entitled to indemnification,
and for purposes of clarification, neither the Company nor any LC Subsidiary
shall be required to increase any amounts payable to the LC Issuer under
Sections 3.02(a) or 3.02(c) hereof with respect to Taxes or Other Taxes imposed
by any jurisdiction (including, without limitation, the United States);
provided, however, that should the LC Issuer become subject to Taxes or Other
Taxes because of its failure to deliver a form required hereunder, the Company
shall take such steps as the LC Issuer shall reasonably request to assist the LC
Issuer to recover such Taxes or Other Taxes.

 

(f) Without affecting its rights under this Section 3.02 or any provision of
this Agreement, the LC Issuer agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to the LC Issuer or its Applicable Issuing Office with respect to which the
Company or any LC Subsidiary would be obligated pursuant to this Section 3.02 to
increase any amounts payable to the LC Issuer or to pay any such Taxes or Other
Taxes, the LC Issuer shall use reasonable efforts to select an alternative
Applicable Issuing Office which would not result in the imposition of such Taxes
or Other Taxes; provided, however, that no LC Issuer shall be obligated to
select an alternative Applicable Issuing Office if the LC Issuer determines that
as a result of such selection the LC Issuer would be in violation of an
applicable law, regulation, or treaty, or would incur unreasonable additional
costs or expenses.

 

(g) In the event that an additional payment is made under this Section 3.02 for
the account of the LC Issuer and the LC Issuer, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, the LC Issuer shall, to the extent that it
determines that it can do so without prejudice to the retention of the amount of
such credit, relief, remission or repayment, pay to the Company or LC
Subsidiary, as the case may be, such amount as the LC Issuer shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave the LC Issuer (after such payment) in no worse position
than it would have been in if the Company or LC Subsidiary had not been required
to make such deduction or withholding. Nothing herein contained shall interfere
with the right of the LC Issuer to arrange its tax affairs in whatever manner it
thinks fit nor oblige the LC Issuer to claim any tax credit or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require the LC Issuer to do anything that would prejudice its ability to
benefit from any other credits, reliefs, remissions or repayments to which it
may be entitled.

 

(h) The LC Issuer agrees with the Company that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of the LC Issuer’s Applicable Issuing Office or place of
incorporation or its status as an enterprise of any

 

25



--------------------------------------------------------------------------------

jurisdiction having any such applicable double tax treaty, if such benefit would
reduce the amount payable by the Company or any LC Subsidiary in accordance with
this Section 3.02 and (ii) otherwise to cooperate with the Company to minimize
the amount payable by the Company or any LC Subsidiary pursuant to this Section
3.02; provided, however, that the LC Issuer shall not be obliged to disclose to
the Company or any LC Subsidiary any information regarding its tax affairs or
tax computations nor to reorder its tax affairs or tax planning pursuant hereto.

 

(i) Without prejudice to the survival of any other agreement of the Company or
any LC Subsidiary hereunder, the agreements and obligations of the Company and
the LC Subsidiaries contained in this Section 3.02 shall survive the payment in
full of the Obligations.

 

ARTICLE IV

 

CONDITIONS OF ISSUANCE

 

SECTION 4.01 Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

 

(a) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the LC
Issuer) and shall remain in effect, and no law or regulation shall be applicable
in the reasonable judgment of the LC Issuer that restrains, prevents or imposes
materially adverse conditions upon the transactions contemplated hereby.

 

(b) The LC Issuer shall have received the following in form and substance
satisfactory to the LC Issuer:

 

(i) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of the Company approving the Agreement and each of
the LC Facility Documents to which it is or is to be a party, and of all
documents evidencing other necessary Governmental Authorizations, or other
necessary consents, approvals, authorizations, notices, filings or actions, with
respect to this Agreement and any of the LC Facility Documents to which it is or
is to be a party.

 

(ii) A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each domestic
Account Party listing the certificate or articles of incorporation (or similar
Constitutive Document) of each such Account Party and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such

 

26



--------------------------------------------------------------------------------

Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

 

(iii) A certificate of the Secretary or an Assistant Secretary of each domestic
Account Party certifying the names and true signatures of the officers of such
Account Party authorized to sign each LC Facility Document to which it is a
party and the other documents to be delivered hereunder.

 

(iv) A favorable opinion of General Counsel or Associate General Counsel to the
Account Parties, substantially in the form of Exhibit A-1 hereto and as to such
other matters as the LC Issuer may reasonably request.

 

(v) A favorable opinion of Orrick, Herrington & Sutcliffe LLP, special New York
counsel to the Account Parties, in substantially the form of Exhibit A-2 hereto
and as to such other matters as the LC Issuer may reasonably request.

 

(vi) Such other approvals, opinions or documents as the LC Issuer may reasonably
request.

 

(vii) Evidence that the 3-Year Agreement and each of the Other LC Facilities has
been entered into and all conditions precedent to the effectiveness of the
3-Year Agreement and each of the Other LC Facilities (except the entry into and
effectiveness of this Agreement) have been satisfied or waived.

 

(viii) Evidence that the security interests granted to each of Bank of America,
N.A., HSBC Bank, National Association and JPMorgan Chase Bank, N.A. in respect
of those certain letter of credit agreements between each of such parties and
the Company and dated as of June 25, 2003 have been terminated and all liens
thereunder have been released.

 

(c) The Company shall have paid all accrued fees and expenses of the LC Issuer
in connection with this Agreement.

 

(d) All amounts owing by the Company or any of its Subsidiaries to the lenders
and agents under the Existing Letter of Credit Agreement shall have been, paid
in full, and all commitments of the lenders under the Existing Letter of Credit
Agreement (except for the letters of credit issued thereunder which are to be
deemed issued under this Agreement or the 3-Year Agreement) shall have been, or
concurrently with the initial extension of credit made on the Effective Date
shall be, terminated in accordance with the terms of the Existing Letter of
Credit Agreement and all guarantees given, and security interests granted, in
connection therewith shall have been terminated.

 

SECTION 4.02 Conditions Precedent to Each Issuance. The obligation of the LC
Issuer to Issue each Letter of Credit (including the initial Letter of Credit)
shall be subject to the further conditions precedent that on the date of such
Issuance the following statements shall be true (and each request for Issuance
by the Company or an LC Subsidiary shall constitute

 

27



--------------------------------------------------------------------------------

a representation and warranty by the Company or such LC Subsidiary that on the
date of such Issuance such statements are true):

 

(a) The representations and warranties contained in Section 5.01 hereof (except
the representations and warranties contained in Sections 5.01(f) and 5.01(g)
hereof) are true and correct in all material respects on and as of the date of
such Issuance, before and after giving effect to such Issuance, and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date;

 

(b) No event has occurred and is continuing, or would result from such Issuance
or from the application of the proceeds therefrom or from such Issuance, which
constitutes an Event of Default or Default; and

 

(c) The Issuance of such Letter of Credit will be in compliance with the
criteria set forth in Section 2.01(a) and (b) hereof, as the case may be.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware; each LC Subsidiary is duly organized or
formed, validly existing and in good standing under the laws of its jurisdiction
of incorporation or organization. The Company and each of its Subsidiaries
possess all powers (corporate or otherwise) and all other authorizations and
licenses necessary to engage in their respective businesses, except where the
failure to so possess would not have a Material Adverse Effect.

 

(b) The execution, delivery and performance by each Account Party of the LC
Facility Documents to which it is a party and the consummation of the
transactions contemplated thereby are within such Account Party’s respective
powers (corporate or otherwise), have been duly authorized by all necessary
action (corporate or otherwise), and do not (i) contravene such Account Party’s
Constitutive Documents, (ii) violate any Requirements of Law, (iii) conflict
with or result in the breach of, or constitute a default or require any payment
to be made under, any material contract, loan agreement, indenture, mortgage,
deed of trust, lease or other material instrument binding on or affecting any
Account Party or any of its properties or (iv) except for the Liens created
under the LC Facility Documents, result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Account Party.
No Account Party is in violation of any such Requirements of Law or in breach of
any such contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument, the violation or breach of which would be reasonably likely to
have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by any Account Party of the LC Facility
Documents to which it is a party.

 

(d) Each LC Facility Document is the legal, valid and binding obligation of the
Account Party thereto enforceable against such Account Party in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

 

(e) The Consolidated balance sheets of the Company and its Subsidiaries as of
January 29, 2005, and the related Consolidated statements of income and retained
earnings of the Company and its Subsidiaries for the Fiscal Year then ended,
certified by Deloitte & Touche LLP or other independent public accountants
reasonably acceptable to the LC Issuer, copies of which have been furnished to
the LC Issuer, when taken as a whole fairly present the Consolidated financial
condition of the Company and its Subsidiaries as at such date and the results of
the operations of the Company and its Subsidiaries for the period ended on such
date, all in accordance with GAAP.

 

(f) Since January 29, 2005, there has been no Material Adverse Change.

 

(g) There is no pending or, to the Company’s knowledge, threatened action or
proceeding affecting the Company or any of its Subsidiaries before any court,
governmental agency or arbitrator, (i) which is reasonably likely to be
adversely determined and if adversely determined would have a Material Adverse
Effect or (ii) which purports to affect the legality, validity or enforceability
of any LC Facility Document.

 

(h) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

 

(i) Neither the Company nor any of its Subsidiaries is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(j) Set forth on Schedule IV hereto is a complete and accurate list, as of the
date hereof, of all Plans of the Company and its Subsidiaries. Neither the
Company nor any ERISA Affiliate is a party or subject to, or has any obligation
to make payments, or incur any material Withdrawal Liability, to, any
Multiemployer Plan.

 

(k) Except as provided in Schedule V, no ERISA Event has occurred with respect
to any Plan that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur would reasonably be likely to result
in a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

(l) Except as provided in Schedule V, Schedule B (Actuarial Information) to the
most recently completed annual report (Form 5500 Series) for each Plan of the
Company or its Subsidiaries, copies of which have been or will be filed with the
Internal Revenue Service, is complete and accurate in all material respects and
fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status
which would reasonably be likely to result in a Material Adverse Effect.

 

(m) Except as provided in Schedule V, neither the Company nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA and no Multiemployer Plan is reasonably expected to
be in reorganization or to be terminated, within the meaning of Title IV of
ERISA.

 

(n) Each of the Company and its Subsidiaries is in compliance with all
Requirements of Law (including, without limitation, all applicable Environmental
Laws) applicable to their respective properties, assets and business other than
(i) where the failure to so comply would (as to all such failures to comply in
the aggregate) not have a Material Adverse Effect or (ii) as described on
Schedule VI.

 

(o) As of the Effective Date, no information, exhibit or report furnished by any
Account Party to the LC Issuer in connection with the negotiation of the LC
Facility Documents or pursuant to the terms of the LC Facility Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading; provided that
all financial projections, if any, that have been or will be prepared by the
Company and made available to the LC Issuer have been or will be prepared in
good faith based upon reasonable assumptions, it being understood by the LC
Issuer and all the other parties hereto that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s control, and that no assurances can be given that the projections will
be realized.

 

ARTICLE VI

 

COVENANTS OF THE COMPANY

 

SECTION 6.01 Affirmative Covenants. The Company will, unless the LC Issuer shall
otherwise consent in writing:

 

(a) Preservation of Existence, Etc. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its existence (corporate or otherwise),
rights (charter and statutory), and franchises except if, in the reasonable
business judgment of the Company or such LC Subsidiary, as the case may be, it
is in its best economic interest not to preserve and maintain such rights or
franchises and such failure to preserve and

 

30



--------------------------------------------------------------------------------

maintain such rights or franchises would not materially adversely affect the
rights of the LC Issuer hereunder or the ability of the Company or any of the LC
Subsidiaries to perform its obligations under the respective LC Facility
Documents (it being understood that the foregoing shall not prohibit, or be
violated as a result of, any transactions by or involving the Company or any of
the LC Subsidiaries otherwise permitted under Section 6.02).

 

(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws (including, without
limitation, ERISA and all Environmental Laws), rules, regulations and orders,
such compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith or where the
failure to comply would not have a Material Adverse Effect.

 

(c) Visitation Rights. Permit, and cause each of the LC Subsidiaries to permit,
the LC Issuer, or any agents or representatives thereof, from time to time,
during normal business hours, and upon reasonable prior notice, to examine and
make copies of and abstracts from its records and books of account, to visit its
properties, and to discuss the affairs, finances and accounts of the Company and
the LC Subsidiaries with any of their respective directors, officers or agents.

 

(d) Maintenance of Books and Records. Keep, and cause each of the LC
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of the LC Subsidiaries in accordance with sound
business practice.

 

(e) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, consistent with sound business practice, except
where the failure to so maintain and preserve would not have a Material Adverse
Effect.

 

(f) Maintenance of Insurance. Maintain, and cause each of the LC Subsidiaries to
maintain, insurance (other than earthquake or terrorism insurance) in amounts,
from responsible and reputable insurance companies or associations, with
limitations, of types and on terms as is customary for the industry; provided,
that, the Company and each of the LC Subsidiaries may self-insure risks and
liabilities in accordance with its practice as of the date hereof and may in
addition self-insure risks and liabilities in amounts as are customarily
self-insured by similarly situated Persons in the industry.

 

(g) Use of Proceeds. Use the issuances of Trade Letters of Credit solely for
general corporate purposes of the Company and the LC Subsidiaries.

 

(h) Post-Closing Actions. Within 90 days following the Effective Date, deliver
certified copies of the resolutions of the board of directors (or persons
performing

 

31



--------------------------------------------------------------------------------

similar functions) of each Account Party (other than the Company) approving the
Agreement and each of the LC Facility Documents to which it is or is to be a
party and ratifying the execution of each of the LC Facility Documents, together
with legal opinions delivered by legal counsel to each such Account Party, in
form and substance satisfactory to the LC Issuer.

 

SECTION 6.02 Negative Covenants. The Company will not, without the written
consent of the LC Issuer:

 

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien (including an assignment of any right to
receive income), other than:

 

(i) Permitted Liens;

 

(ii) Liens securing Debt in an aggregate outstanding principal amount, or
securing exposure under Hedge Agreements, when aggregated (without duplication)
with the outstanding principal amount of all Debt incurred under Section
6.02(b)(viii), not in excess at any time of 7.5% of the Consolidated Tangible
Net Worth at the end of the immediately preceding Fiscal Quarter;

 

(iii) Liens upon or in any real property, equipment, fixed asset or capital
asset acquired, constructed, improved or held by the Company or any Subsidiary
in the ordinary course of business to secure the cost of acquiring, constructing
or improving such property, equipment or asset or to secure Debt incurred solely
for the purpose of financing the acquisition of such property, equipment or
asset, or Liens existing on such property, equipment or asset at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition, construction or improvement that were not incurred to finance the
acquisition, construction or improvement of such property, equipment or asset)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property, equipment or asset
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced;

 

(iv) Liens upon existing real property interests of the Company or any of its
Subsidiaries to secure Debt in an aggregate principal amount not in excess of
$600,000,000; and

 

(v) Liens existing on property prior to the acquisition thereof by the Company
or any of its Subsidiaries in the ordinary course of business or on property of
a Person existing at the time such Person is merged into or consolidated with
the Company or any Subsidiary of the Company or becomes a Subsidiary of the
Company; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to

 

32



--------------------------------------------------------------------------------

any other assets of the Company or such Subsidiary, and the replacement,
extension or renewal of any such Lien upon or in the same property subject
thereto or the replacement, extension or renewal (without increase in the
amount, shortening the maturity or change in any direct or contingent obligor if
such change would be adverse to the Company) of the Debt permitted hereunder
secured thereby.

 

(b) Subsidiary Debt. Permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Debt, except:

 

(i) Debt under (A) this Agreement, (B) the 3-Year Agreement, (C) the Other LC
Facilities and (D) the Revolving Credit Agreement;

 

(ii) Debt incurred after the date of this Agreement and secured by Liens
expressly permitted under Section 6.02(a)(iii) hereof in an aggregate principal
amount not to exceed, when aggregated with the principal amount of all Debt
incurred under clause (iii) of this Section 6.02(b), $100,000,000 at any time
outstanding;

 

(iii) Capital Leases incurred after the date of this Agreement which, when the
principal amount thereof is aggregated with the principal amount of all Debt
incurred under clause (ii) of this Section 6.02(b), do not exceed $100,000,000
at any time outstanding;

 

(iv) Debt referred to in Section 6.02(a)(iv) in a principal amount not in excess
of the amount referred to therein;

 

(v) Debt existing on the Effective Date and described on Schedule VII (“Existing
Debt”), and any Debt extending the maturity of, or refunding, refinancing or
replacing, in whole or in part, the Existing Debt; provided, that (A) the
aggregate principal amount of such extended, refunding, refinancing or
replacement Debt shall not be increased above the principal amount of the
Existing Debt and the premium, if any, thereon outstanding immediately prior to
such extension, refunding, refinancing or replacement and (B) the direct and
contingent obligors of the Existing Debt shall not be changed as a result of or
in connection with such extension, refunding, refinancing or replacement if such
change would be adverse to the interests of the Company;

 

(vi) Debt owed to the Company or to any Subsidiary of the Company;

 

(vii) Debt not otherwise permitted under this Section 6.02(b) in an outstanding
principal aggregate amount, when aggregated (without duplication) with the
outstanding principal amount of all Debt secured by Liens permitted under
Section 6.02(a)(ii), not in excess at any time of 7.5% of the Consolidated
Tangible Net Worth at the end of the immediately preceding Fiscal Quarter;

 

(viii) Obligations of a Subsidiary of the Company under direct or indirect
guaranties in respect of, or obligations (contingent or otherwise) to

 

33



--------------------------------------------------------------------------------

purchase or acquire, or otherwise to assure a creditor against loss in respect
of, Debt of another Subsidiary of the Company permitted under clauses (i)
through (viii) of this Section 6.02(b); and

 

(ix) Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

(c) Investments. Make, or permit any of its Subsidiaries to make, an investment
in any Person that is not a Loan Party or a Subsidiary of a Loan Party by way of
the purchase of such Person’s capital stock or securities or the making of
capital contributions with respect thereto (an “Investment”) unless, on the date
of and after giving pro forma effect to such investment, the Company would be in
compliance with the financial covenants set forth in Section 6.03.

 

(d) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except (i) any Subsidiary of the Company may merge or
consolidate with or into the Company or any Subsidiary of the Company, (ii) the
Company may merge with any other Person so long as the Company is the surviving
corporation and (iii) in connection with any transaction permitted by Section
6.02(c) or (e).

 

(e) Sale of Assets. Sell, lease, transfer or otherwise dispose of, or permit any
of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, in each case to any Person that is not a Loan Party or a
Subsidiary of a Loan Party, except (i) sales of inventory in the ordinary course
of its business; (ii) the Company and its Subsidiaries may, directly or
indirectly through the Company or one or more of its Subsidiaries, sell, lease,
transfer or otherwise dispose of any obsolete, damaged or worn-out property or
any other property that is otherwise no longer useful in the conduct of their
business; (iii) the Company and its Subsidiaries may sell real property
interests as part of one or more sale leaseback transactions provided that the
value of such real property interests shall not be in excess of $600,000,000
less, without duplication, the amount of Debt incurred as contemplated by
Section 6.02(a)(iv) hereof; (iv) the Company and its Subsidiaries may sell cash
equivalents and other similar instruments in which it has invested from time to
time; and (v) the Company and its Subsidiaries may sell, lease, transfer or
otherwise dispose of property and assets so long as the aggregate fair market
value of all such property and assets sold, leased, transferred or otherwise
disposed of pursuant to this clause (v) from the Effective Date to the date of
determination does not exceed 25% of the Consolidated Total Assets.

 

(f) Change in Nature of Business. Make any material change in the nature of the
business of the Company and its Subsidiaries as conducted as of the date hereof.

 

SECTION 6.03 Financial Covenants. So long as any Letter of Credit shall be
outstanding or the LC Issuer shall have any Commitment hereunder, the Company
will, unless it has the written consent of the LC Issuer to do otherwise:

 

(a) Leverage Ratio. Maintain a Leverage Ratio as of the last day of each Fiscal
Quarter, determined on the basis of the most recently completed four consecutive
Fiscal Quarters ending on such day, of not greater than 2.25:1.00.

 

34



--------------------------------------------------------------------------------

(b) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the last day of each Fiscal Quarter, determined on the basis of the most
recently completed four consecutive Fiscal Quarters ending on such day, of not
less than 2.00:1.00.

 

SECTION 6.04 Reporting Requirements. The Company will furnish to the LC Issuer:

 

(a) As soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters, Consolidated balance sheets of the Company
and its Subsidiaries as of the end of such Fiscal Quarters and Consolidated
statements of income and retained earnings of the Company and its Subsidiaries
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, certified by the chief financial officer or
treasurer of the Company and accompanied by a certificate of said officer
stating that such have been prepared in accordance with GAAP.

 

(b) As soon as available and in any event within 90 days after the end of each
Fiscal Year, a copy of the annual report for such year for the Company and its
Subsidiaries, containing Consolidated financial statements of the Company and
its Subsidiaries for such Fiscal Year certified by Deloitte & Touche LLP or
other independent public accountants reasonably acceptable to the LC Issuer.

 

(c) Together with the financial statements required by Sections 6.04(a) and (b),
a compliance certificate, in substantially the form of Exhibit B hereto, signed
by the chief financial officer or treasurer of the Company stating (i) whether
or not he or she has knowledge of the occurrence of any Event of Default or
Default and, if so, stating in reasonable detail the facts with respect thereto
and (ii) whether or not the Company is in compliance with the requirements set
forth in Section 6.03 and showing the computations used in determining such
compliance or non-compliance.

 

(d) As soon as possible and in any event within five days after a Responsible
Officer becomes aware of each Event of Default and Default, a statement of a
Responsible Officer of the Company setting forth details of such Event of
Default or Default and the action which the Company has taken and proposes to
take with respect thereto.

 

(e) Promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the
Securities and Exchange Commission (the “SEC”) or any national securities
exchange.

 

(f) Promptly after the filing or receiving thereof, copies of all reports and
notices which the Company or any Subsidiary files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of

 

35



--------------------------------------------------------------------------------

Labor or which the Company or any Subsidiary receives from such entities other
than immaterial regular periodic notices and reports and notices and reports of
general circulation.

 

(g) Within 120 days after the end of each Fiscal Year, a summary, prepared by a
Responsible Officer of the Company, of the Company’s (and its Subsidiaries’)
major insurance coverages (and the amount of self-insurance) then in effect.

 

(h) Such other information respecting the condition or operations, financial or
otherwise, of the Company or any of its Subsidiaries as the LC Issuer may from
time to time reasonably request.

 

Notwithstanding the foregoing, the financial statements required to be delivered
by the Company pursuant to Sections 6.04(a) and (b) and the reports and
statements required to be delivered by the Company pursuant to Section 6.04(e)
shall be deemed to have been delivered (i) on the date on which the Company
posts reports containing such financial statements or other materials on the
Company’s website on the internet at “www.gapinc.com” (or any successor page
notified to the LC Issuer) or (ii) when such reports containing such financial
statements or other materials are posted on the SEC’s website on the internet at
“www.sec.gov”.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) Any Account Party shall fail to pay any reimbursement obligation under any
Letter of Credit when the same becomes due and payable; or shall fail to pay any
interest payable with respect to any Letter of Credit, or any fees or any other
amounts hereunder within five days after the same become due and payable by it;
or

 

(b) Any representation or warranty made by any Account Party in any LC Facility
Document (whether made on behalf of itself or otherwise) or by any Account Party
(or any of its officers) in connection with any LC Facility Document shall prove
to have been incorrect in any material respect when made; or

 

(c) Any Account Party shall fail to perform or observe (i) any covenant or
agreement contained in Section 6.02 or 6.03 hereof; or (ii) such other term,
covenant or agreement contained in any LC Facility Document on its part to be
performed or observed if the failure to perform or observe such other term,
covenant or agreement shall remain unremedied for 30 days after written notice
thereof shall have been given to such Account Party by the LC Issuer; or

 

(d) The Company or any of its LC Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt which is outstanding in a principal amount of
at least $50,000,000 in the aggregate (but excluding Debt hereunder) of the
Company or such LC Subsidiary when the same becomes due and payable (whether by
scheduled

 

36



--------------------------------------------------------------------------------

maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case as a result of a default thereunder and prior to the stated
maturity thereof; or

 

(e) The Company or any of the Material LC Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of the Material LC Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of the Material LC Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

 

(f) One or more judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Company or any of the
LC Subsidiaries and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
forty-five (45) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not give rise
to an Event of Default under this Section 7.01(f) if and so long as (A) the
amount of such judgment or order which remains unsatisfied is covered by a valid
and binding policy of insurance between the respective Account Party and the
insurer covering full payment of such unsatisfied amount and (B) such insurer
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment or order; or

 

(g) A Change of Control shall have occurred; or

 

(h) Any material provision of any of the LC Facility Documents after delivery
thereof pursuant to Section 4.01 hereof shall for any reason (other than
pursuant to the terms thereof) cease to be valid and binding on or enforceable
against any of the Account Parties intended to be a party to it, or any such
Account Party shall so state in writing; or

 

(i) Any of the following events or conditions shall have occurred and such event
or condition, when aggregated with any and all other such events or conditions
set

 

37



--------------------------------------------------------------------------------

forth in this subsection (j), has resulted or is reasonably expected to result
in liabilities of the Account Parties and/or the ERISA Affiliates in an
aggregate amount that would have a Material Adverse Effect:

 

(i) any ERISA Event shall have occurred with respect to a Plan; or

 

(ii) any of the Account Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or

 

(iii) any of the Account Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, and, as a result of such reorganization, insolvency or
termination, the aggregate annual contributions of the Account Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent or being terminated at such time have been or will be increased
over the amounts contributed to such Multiemployer Plans for the plan years of
such Multiemployer Plans immediately preceding the plan year in which such
reorganization, insolvency or termination occurs; or

 

(iv) any “accumulated funding deficiency” (as defined in Section 302 of ERISA
and Section 412 of the Internal Revenue Code), whether or not waived, shall
exist with respect to one or more of the Plans; or

 

(v) or any Lien shall exist on the property and assets of any of the Account
Parties or any of the ERISA Affiliates in favor of the PBGC,

 

then, and in any such event, the LC Issuer may, by notice to the Company, (A)
declare the obligation of the LC Issuer to issue further Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, (B) declare amounts
payable under this Agreement to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Account Party and/or (C) demand from time to time that the
Company, and if such demand is made the Company shall, pay to the LC Issuer an
amount in immediately available funds equal to the then outstanding Letter of
Credit Liability (plus the additional amounts specified by Section 2.11(c), if
applicable) which shall be held by the LC Issuer as cash collateral in the LC
Collateral Account and applied to the reduction of such Letter of Credit
Liability as drawings are made on outstanding Letters of Credit provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Company or any of the LC Subsidiaries under the Federal
Bankruptcy Code, the obligation of the LC Issuer to issue Letters of Credit
shall automatically be terminated and all such amounts due under this Agreement
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Account Party.

 

38



--------------------------------------------------------------------------------

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other LC Facility Document, nor consent to any departure
by the Company or any LC Subsidiary therefrom, shall in any event be effective
unless the same shall be in writing and signed by the LC Issuer, provided,
however, that, except for amendments that are contemplated to give effect to the
terms hereof (including, without limitation, Section 2.09 hereof and any
amendment required to give effect to any assignment permitted hereunder), no
such amendment, waiver or consent in relation to any material provision of this
Agreement (including, without limitation, the Termination Date and any fees or
other amounts payable hereunder) shall be effective unless the respective letter
of credit issuing banks under each of the Other LC Facilities shall also have
given their prior written consent thereto. All waivers and consents granted
under this Section 8.01 shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b) In the event of any amendment or modification to the terms of any covenant
set forth in the Revolving Credit Agreement, the LC Issuer and the Account
Parties agree that an equivalent amendment or modification shall be deemed made
in respect of the terms of the covenants set forth in this Agreement (with
immediate effect upon the effectiveness of the amendment or modification under
the Revolving Credit Agreement), so that the terms of the covenants in this
Agreement and the Revolving Credit Agreement shall, at all times, be the same;
provided, that if the LC Issuer is not a “Lender” under the Revolving Credit
Agreement, this Section 8.01(b) shall be of no further force and effect. The LC
Issuer shall provide the Company and the LC Subsidiaries with written notice of
any such deemed amendment or modification as provided in Section 8.02, whereupon
such deemed amendment or modification shall become effective.

 

SECTION 8.02 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier or electronic mail) and
mailed, sent by overnight courier, telecopied, emailed, or delivered, if to the
Company or any other Account Party, at its address at 2 Folsom Street, San
Francisco, CA 94105, Attention: Treasurer, Telecopier: 415-427-4015, email:
sabrina_simmons@gap.com; with a copy to 2 Folsom Street, San Francisco, CA
94105, Attention: General Counsel, Telecopier: 415-427-6982, email:
lauri_shanahan@gap.com; and to 2 Folsom Street, San Francisco, CA 94105,
Attention: Associate General Counsel, Telecopier: 415-427-7475, email:
tom_lima@gap.com; if to the LC Issuer, at its address at 399 Park Avenue, New
York, New York, 10043, Attention: Credit Administration, Telecopier: 212 994
0847; with a copy to Citicorp USA Inc. One Sansome Street, San Francisco,
California, Attention: Carolyn Wendler, Telecopier 415 433 0307 or, as to each
party, at such other address or to such other person as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall, when mailed, be effective three days after being deposited
in the mails, when sent by overnight courier, be effective one day after being
sent by overnight courier, and when telecopied or sent by electronic mail, be
effective when received (and, with respect to notices and communications sent by
electronic mail, upon confirmation by the recipient of the receipt of such
notice or

 

39



--------------------------------------------------------------------------------

communication), respectively; and when delivered by hand, be effective upon
delivery except that notices and communications to the LC Issuer pursuant to
Article II shall not be effective until received by the LC Issuer.

 

SECTION 8.03 No Waiver; Remedies. No failure on the part of the LC Issuer to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 8.04 Costs and Expenses.

 

(a) The Company agrees to pay within 30 days after presentation of a statement
of account all reasonable costs and expenses of the LC Issuer incurred in
connection with the preparation, execution, delivery, modification and amendment
of this Agreement, and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of one
counsel (which shall be the same counsel, without duplication, for the Agent
under the Revolving Credit Agreement) for the LC Issuer (and appropriate local
counsel) with respect thereto and with respect to advising the LC Issuer as to
its rights and responsibilities under this Agreement. The Company further agrees
to pay within 30 days after presentation of a statement of account all costs and
expenses of the LC Issuer (including, without limitation, reasonable and
documented fees and expenses of counsel), incurred in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the LC Facility Documents, the Letters of Credit, and the other documents to be
delivered hereunder and thereunder.

 

(b) The Company agrees to indemnify and hold harmless the LC Issuer and its
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims
(other than lost profits), damages, liabilities and expenses (including, without
limitation, reasonable and documented fees and disbursements of one counsel,
absent a conflict of interest), which may be incurred by or asserted against any
Indemnified Party in connection with or arising out of any investigation,
litigation, or proceeding (whether or not such Indemnified Party is party
thereto) related to any acquisition or proposed acquisition by the Company, or
by any Subsidiary of the Company, of all or any portion of the stock or
substantially all the assets of any Person or any use or proposed use of the
Letters of Credit by any Account Party, except to the extent such claim, damage,
liability or expense shall have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the event this indemnity is unenforceable
as a matter of law as to a particular matter or consequence referred to herein,
it shall be enforceable to the full extent permitted by law. The indemnification
provisions set forth above shall be in addition to any liability the Company may
otherwise have. Without prejudice to the survival of any other obligation of the
Company hereunder, the indemnities and obligations of the Company contained in
this Section 8.04 shall survive the payment in full of all the Obligations of
the Account Parties.

 

40



--------------------------------------------------------------------------------

SECTION 8.05 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the LC Issuer and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the LC Issuer or such Affiliate to or for the credit or the
account of any Account Party against any and all of the obligations of such
Account Party now or hereafter existing under this Agreement to the LC Issuer,
whether or not the LC Issuer shall have made any demand under this Agreement and
although such obligations may be unmatured (it being understood and agreed that,
notwithstanding anything in this Agreement or any of the other LC Facility
Documents to the contrary, accounts, deposits, sums, securities or other
property of any Foreign Subsidiary or of any Subsidiary of a Foreign Subsidiary
(including any Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary that
is an LC Subsidiary) will not serve at any time, directly or indirectly, to
collateralize or otherwise offset the Obligations of the Company or any Domestic
Subsidiary, and, in addition, unless otherwise agreed to by the Company, the
accounts, deposits, sums, securities or other property of a Foreign Subsidiary
or Subsidiary of a Foreign Subsidiary will only serve to collateralize or offset
the Obligations of another Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is an LC Subsidiary if such former Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary is owned by such latter Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is an LC Subsidiary). The LC Issuer
agrees promptly to notify the Company after any such set-off and application
made by the LC Issuer or any of its Affiliates, provided, that, the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the LC Issuer and its Affiliates under this Section 8.05 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the LC Issuer and its Affiliates may have.

 

SECTION 8.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Company and each LC Subsidiary to be a party hereto on
the date hereof, and the LC Issuer and thereafter shall be binding upon and
inure to the benefit of the Company, each LC Subsidiary, and the LC Issuer and
their respective successors and assigns, except that the Company and each LC
Subsidiary shall not have the right to assign its respective rights hereunder or
any interest herein without the prior written consent of the LC Issuer.

 

SECTION 8.07 Assignments and Participations. (a) The LC Issuer may, and if
demanded by the Company (following a demand by the LC Issuer pursuant to Section
2.07 or 3.02 hereof, upon at least 10 days’ notice to the LC Issuer) will,
assign to one or more banks or other entities all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion, respectively, of the Facility Amount); provided, however, that (i) the
respective amounts of the rights and obligations in relation to the Facility
Amount being assigned pursuant to each such assignment (determined as of the
date of such assignment with respect to such partial assignment) shall in no
event be less than $50,000,000 (or an integral multiple of $25,000,000 in excess
thereof), (ii) except during the continuance of a Default, each such assignment
shall be (a) to an Affiliate or (b) to an Eligible Assignee consented to by the
Company (following reasonable advance written notice to the Company, which
consent shall not, in the case of any assignment to any “LC Issuer” party to the
Other LC Facilities only, be unreasonably withheld), (iii) each such assignment
made as a result of a demand by the Company pursuant to this Section 8.07(a)
shall be arranged by the Company (at its expense) after

 

41



--------------------------------------------------------------------------------

consultation with the LC Issuer and shall be either an assignment of all of the
rights and obligations of the LC Issuer under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments which together cover all of the rights and
obligations of the LC Issuer under this Agreement, (iv) the LC Issuer shall not
be obligated to make any such assignment as a result of a demand by the Company
pursuant to this Section 8.07(a) unless and until the LC Issuer shall have
received one or more payments from either the Company or one or more Eligible
Assignees in an aggregate amount at least equal to all reimbursement amounts and
other amounts payable to the LC Issuer under this Agreement, and (v) such
assignee, the Company and the LC Issuer shall enter into such agreement as they
deem appropriate to provide for the reimbursement of any drawings under Letters
of Credit Issued by the LC Issuer and outstanding on the effective date of such
assignment and (vi) such assignee, the Company and the LC Subsidiaries shall
enter into a letter of credit agreement and related documents substantially
similar to the LC Facility Documents with respect to such assignment and the
Facility Amount shall be reduced by the amount of such assignment (but not
reduced to an amount less than the aggregate amount of all Letter of Credit
Liability).

 

(b) The LC Issuer may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its commitment with respect
to the Facility Amount); provided, however, that (i) the LC Issuer’s obligations
under this Agreement (including, without limitation, its commitment with respect
to the Facility Amount) shall remain unchanged, (ii) the LC Issuer shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Company and the LC Issuer shall continue to deal
solely and directly with the LC Issuer in connection with the LC Issuer’s rights
and obligations under this Agreement, provided, further, that, to the extent of
any such participation (unless otherwise stated therein and subject to the
preceding proviso), the purchaser of such participation shall, to the fullest
extent permitted by law, have the same rights and benefits hereunder as it would
have if it were the LC Issuer; and provided, further, that each such
participation shall be granted pursuant to an agreement providing that the
purchaser thereof shall not have the right to consent or object to any action by
the selling LC Issuer (who shall retain such right) other than an action which
would (i) reduce any amount due hereunder with respect to the Letters of Credit
or other amounts or fees in which such purchaser has an interest, (ii) postpone
any date fixed for payment of such amounts due with respect to Letters of Credit
or other amount or such fees, or (iii) extend the Termination Date.

 

(c) Upon written request of the Company to the LC Issuer, the LC Issuer shall,
to the extent consistent with the policies of the LC Issuer, inform the Company
of the Dollar amount of any Full Term Participation (as hereinafter defined)
that the LC Issuer has entered into; provided, however, that the LC Issuer shall
not be obligated to disclose such information if the disclosure thereof would
constitute a violation of law or regulation or violate any confidentiality
agreement to which the LC Issuer is subject. For the purposes of this subsection
(d), “Full Term Participation” means a participation by the LC Issuer to another
Person whereby such other Person has purchased (pursuant to a participation
agreement) all or a portion of the LC Issuer’s commitment with respect to the
Facility Amount from the effective date of such participation agreement to the
Termination Date.

 

42



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein contained to the contrary, the LC Issuer or
any of its Affiliates may assign any of its rights under this Agreement to any
Federal Reserve Bank without notice to or consent of the Company.

 

(e) If the LC Issuer requests any payment from the Company under Section 2.07 or
3.02 hereof, then, subject to Section 8.07(a) hereof and provided no Default or
Event of Default shall have occurred and be continuing, the Company may request
the LC Issuer to (and, upon such request, the LC Issuer, without any obligation
to pay any fees in respect thereof, shall) assign all of its rights and
obligations under this Agreement to one or more Eligible Assignees in accordance
with Section 8.07(a) hereof provided that at the time of any such assignment the
Company has paid to the LC Issuer all amounts due it hereunder.

 

SECTION 8.08 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 8.09 Independence of Provisions. All agreements and covenants hereunder
shall be given independent effect such that if a particular action or condition
is prohibited by the terms of any such agreement or covenant, the fact that such
action or condition would be permitted within the limitations of another
agreement or covenant shall not be construed as allowing such action to be taken
or condition to exist.

 

SECTION 8.10 Confidentiality. The LC Issuer agrees that it will not disclose to
any third party any Confidential Information provided to it by the Company;
provided, that, the foregoing will not (a) restrict the ability of the LC Issuer
and any letter of credit participants from freely exchanging Confidential
Information among themselves (and its Affiliates, employees, attorneys, agents
and advisors), (b) restrict the ability to disclose Confidential Information to
a prospective Eligible Assignee or participant, provided, that, such Eligible
Assignee or participant executes a confidentiality agreement with the LC Issuer
agreeing to be bound by the terms hereof prior to disclosure of Confidential
Information to such Eligible Assignee or participant or (c) prohibit the
disclosure of Confidential Information to the extent: (i) the Confidential
Information is or has already become part of the public domain at the time of
disclosure, by publication or otherwise, except by breach of this Section 8.10,
(ii) the Confidential Information can be established by written evidence to have
already been in the lawful possession of the LC Issuer prior to the time of
disclosure; or (iii) the Confidential Information is received by the LC Issuer
from a third party not known to have a similar restriction and without breach of
this Section 8.10, or (iv) the Confidential Information is required to be
disclosed by order of a court of competent jurisdiction, administrative agency
or governmental body, or by subpoena, summons or other legal process, or by law,
rule or regulation, or by applicable regulatory or professional standards
provided that prior to such disclosure the Company and the non-disclosing party
are each given reasonable advance notice

 

43



--------------------------------------------------------------------------------

of such order and an opportunity to object to such disclosure; provided, that,
no such notice or opportunity shall be required if disclosure is required in
connection with an examination by a regulatory authority or is required in such
circumstances where the applicable Governmental Authority does not permit such
notice or opportunity (it being understood the LC Issuer will inform such
authority of the confidential nature of the Confidential Information being
disclosed).

 

SECTION 8.11 Headings. Article and Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

 

SECTION 8.12 Entire Agreement. This Agreement sets forth the entire agreement of
the parties with respect to its subject matter and supersedes all previous
understandings, written or oral, in respect thereof.

 

SECTION 8.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

SECTION 8.14 Judgment Currency. The Obligations of the Account Parties in
respect of any sum due to the LC Issuer hereunder shall, notwithstanding any
judgment in a currency other than Dollars (the “Judgment Currency”), be
discharged only to the extent that on the Business Day following receipt by the
LC Issuer of any sum adjudged to be so due in the Judgment Currency, the LC
Issuer, in accordance with normal banking procedures, purchases Dollars with the
Judgment Currency. If the amount of Dollars so purchased is less than the sum
originally due to the LC Issuer, the Account Parties agree as a separate
obligation and notwithstanding any such judgment, jointly and severally to
indemnify the LC Issuer against such loss, and if any amount of Dollars so
purchased exceeds such sum due to the LC Issuer, the LC Issuer agrees to remit
to the Account Parties within one Business Day such excess.

 

SECTION 8.15 Consent to Jurisdiction. (a) Each of the parties hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in the County of New York, The City of New York, in any
action or proceeding arising out of or relating to this Agreement or any other
LC Facility Document or the Letters of Credit, and each of the parties hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or such Federal court. Each
of the parties hereby irrevocably agrees, to the fullest extent each may
effectively do so, that each will not assert any defense that such courts do not
have subject matter or personal jurisdiction of such action or proceeding or
over any party hereto. Each of the parties hereby irrevocably consents to the
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding by certified mail, return receipt
requested, or by delivering of a copy of such process to such party at its
address specified in Section 8.02 hereof or by any other method permitted by
law. Each of the parties hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or by any other manner provided by law.

 

44



--------------------------------------------------------------------------------

(b) Nothing in this Section 8.15 shall affect the right of any of the parties
hereto to serve legal process in any other manner permitted by law or affect the
right of any of the parties to bring any action or proceeding against any of the
parties or their property in the courts of other jurisdictions.

 

SECTION 8.16 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT, IN THE CASE OF
ARTICLE II, TO THE EXTENT SUCH LAWS ARE INCONSISTENT WITH THE UCP.

 

SECTION 8.17 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE LC SUBSIDIARIES, AND
THE LC ISSUER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LC FACILITY DOCUMENT OR THE LETTERS OF CREDIT, OR THE
ACTIONS OF THE LC ISSUER IN CONNECTION WITH THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

[The remainder of this page intentionally left blank.]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE COMPANY: THE GAP, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer THE LC
SUBSIDIARIES BANANA REPUBLIC, LLC By:  

 

--------------------------------------------------------------------------------

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer GAP
(CANADA) INC. By:  

 

--------------------------------------------------------------------------------

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer GAP
(FRANCE) S.A.S. By:  

 

--------------------------------------------------------------------------------

Name:   Lisa D. Mertens Title:   President GAP (JAPAN) K.K. By:  

 

--------------------------------------------------------------------------------

Name:   Thomas J. Lima Title:   Director

 

 

46



--------------------------------------------------------------------------------

GAP (NETHERLANDS) B.V. By:  

 

--------------------------------------------------------------------------------

Name:   Julie H. Kanberg Title:   Managing Director GPS CONSUMER DIRECT, INC.
By:  

 

--------------------------------------------------------------------------------

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer GPS (GREAT
BRITAIN) LIMITED By:  

 

--------------------------------------------------------------------------------

Name:   Byron H. Pollitt, Jr. Title:   Director OLD NAVY (CANADA) INC. By:  

 

--------------------------------------------------------------------------------

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer FORTH &
TOWNE LLC By:  

 

--------------------------------------------------------------------------------

Name:   Sabrina Simmons Title:   Senior Vice President and Treasurer

 

47



--------------------------------------------------------------------------------

THE LC ISSUER: CITIBANK, N.A. By:  

 

--------------------------------------------------------------------------------

Name:     Title     Issuing Office: 2 Penns Way New Castle, DE 19720 Attn:
Carolyn Figueroa Tel: 302 894 6089 Fax: 212 994 0847

 

48



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -    Change of Control

Schedule II

   -    Outstanding Balance of Existing Letters of Credit

Schedule III

   -    LC Subsidiaries

Schedule IV

   -    Plans

Schedule V

   -    ERISA Matters

Schedule VI

   -    Environmental Matters

Schedule VII

   -    Existing Debt

Schedule VIII

   -    Existing Liens

 



--------------------------------------------------------------------------------

Schedule I

 

CHANGE OF CONTROL

 

1. Donald G. Fisher

 

2. Doris F. Fisher

 

3. Any person related by blood or marriage to any of the foregoing persons and
any Person (as defined in this Agreement) as to which any of such persons has
beneficial ownership of the assets of such Person.

 

4. The executive officers of The Gap, Inc. as of May 6, 2005.

 



--------------------------------------------------------------------------------

Schedule III

 

LC SUBSIDIARIES

 

1. Banana Republic, LLC

 

2. Gap (Canada) Inc.

 

3. Gap (France) S.A.S.

 

4. Gap (Japan) K.K.

 

5. Gap (Netherlands) B.V.

 

6. GPS Consumer Direct, Inc.

 

7. GPS (Great Britain) Limited

 

8. Old Navy (Canada) Inc.

 

9. Forth & Towne LLC

 



--------------------------------------------------------------------------------

Schedule IV

 

PLANS

 

None

 



--------------------------------------------------------------------------------

Schedule V

 

ERISA MATTERS

 

None

 



--------------------------------------------------------------------------------

Schedule VI

 

ENVIRONMENTAL MATTERS

 

None

 



--------------------------------------------------------------------------------

Schedule VII

 

EXISTING DEBT

 

Borrower

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

  

Type of Debt

--------------------------------------------------------------------------------

   Date Expires


--------------------------------------------------------------------------------

Gap (Japan) K.K.

   USD 50,000,000    6.25% 10-Year Notes    March 1, 2009

Gap (France) SAS

   Euro 2,145,619   
Bank Guarantee for lease payments in France Societe Generale    Evergreen

GIS Singapore

   SGD 200,000    Bank Guarantee for lease payments in Citibank    Evergreen

GIS Holdings Ltd.

   HKD 5,000,000    Bank Guarantee for lease payments in Citibank    Evergreen

GIS Dubai

   USD 164,000    Continuing Guarantee for operating expenses in HSBC   
Evergreen

 



--------------------------------------------------------------------------------

Schedule VIII

 

EXISTING LIENS

 

Landlord Liens:

 

Lease Agreement, between Metropolitan Life Insurance Company, on behalf of the
Tower Fund, a commingled separate account, as Landlord and The Gap, Inc., as
Tenant for Gateway Business Center, Building #1, City of Grove City, Ohio, dated
January 29, 1998 (the Ohio Catalog Center)

 

Amended and Restated Industrial Lease Agreement, between Industrial Developments
International, Inc., as Landlord and The Gap, Inc., as Tenant for 1200 Worldwide
Blvd., Hebron, Kentucky, dated March 10, 1998 (the Gap Outlet Distribution
Center)

 

Industrial Lease Agreement, between Industrial Developments International, Inc.,
as Landlord, and The Gap, Inc., as Tenant for 1405 Worldwide Blvd., Hebron,
Kentucky, dated June 15, 2000 (the Old Navy Outlet Distribution Center)

 



--------------------------------------------------------------------------------

Exhibit A-1 to the

Letter of Credit Agreement

 

FORM OF OPINION OF COUNSEL TO THE ACCOUNT PARTIES

 

Exh A-1 - 1



--------------------------------------------------------------------------------

Exhibit A-2 to the

Letter of Credit Agreement

 

FORM OF CORPORATE OPINION OF SPECIAL NEW YORK COUNSEL TO THE

ACCOUNT PARTIES

 

Exh A-2 - 1



--------------------------------------------------------------------------------

Exhibit B to the

Letter of Credit Agreement

 

FORM OF COMPLIANCE CERTIFICATE

 

Exh B - 1



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1) I am the duly elected Senior Vice President and Treasurer of The Gap, Inc.,
a Delaware corporation (the “Company”);

 

(2) I have reviewed the terms of that certain 364-Year Letter of Credit
Agreement dated as of May 6, 2005, as amended, supplemented or otherwise
modified to the date hereof (said Letter of Credit Agreement, as so amended,
supplemented or otherwise modified, being the “Credit Agreement”, the terms
defined therein and not otherwise defined in this Certificate (including
Attachment No. 1 annexed hereto and made a part hereof) being used in this
Certificate as therein defined), by and among the Company, certain subsidiaries
thereof, and Citibank, N.A., as LC Issuer, and the terms of the other LC
Facility Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by the
attached financial statements; and

 

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

 

Set forth below are all exceptions to paragraph (3) above listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which Company has taken, is taking or proposes to take with respect
to each such condition or event:

 

[        ]

 

1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this              day of                     , 200_ pursuant to
Section 6.04(c) of the Credit Agreement.

 

THE GAP, INC.

By

       

Name:

   

Title:

 

Exh. C Page 2



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                     , 200_ and pertains to the period from
                    , 200_ to                     , 200_. Subsection references
herein relate to subsections of the Credit Agreement.

 

  A. Leverage Ratio

       (for the four-Fiscal Quarter period ending                     , 200_)

 

1.    Funded Debt    $              2.    Consolidated Net Income    $
             3.    Consolidated Interest Expense    $              4.   
Provisions for Taxes based on Income    $              5.    Total Depreciation
Expense    $              6.    Total Amortization Expense    $              7.
   Consolidated EBITDA (2+3+4+5+6)    $              8.    Leverage Ratio (1:7)
              : 1.00 9.    Minimum ratio required under § 6.03      2.25 : 1.00
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

  B. Fixed Charge Coverage Ratio

       (for the four-Fiscal Quarter period ending                     , 200_)

 

1.    Consolidated Net Income    $              2.    Consolidated Interest
Expense    $              3.    Provisions for Taxes based on Income    $
             4.    Total Depreciation Expense    $              5.    Total
Amortization Expense    $              6.    Consolidated EBITDA (1+2+3+4+5)   
$              7.    Lease Expense    $              8.    Consolidated Interest
Expense    $              9.    Fixed Charge Coverage Ratio (6 + 7) : (7+8))   
           : 1.00 10.    Minimum ratio required under § 6.03      2.00 : 1.00  
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Attachment No. 1 to Compliance Certificate - Page 1